Exhibit 10.10

EXECUTION COPY

 

 

CREDIT AGREEMENT

dated as of January 6, 2015

among

NEXPOINT CAPITAL, INC.,

STATE STREET BANK AND TRUST COMPANY,

and the other lending institutions party hereto

and

STATE STREET BANK AND TRUST COMPANY

in its capacity as Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

ARTICLE I. DEFINITIONS

  1   

SECTION 1.01.

Definitions

  1   

SECTION 1.02.

Accounting Terms and Determinations

  17   

ARTICLE II. THE CREDIT

  17   

SECTION 2.01.

Commitments to Lend

  17   

SECTION 2.02.

Notice of Borrowings

  17   

SECTION 2.03.

Notice to Banks; Funding of Loans

  18   

SECTION 2.04.

Loan Accounts; Notes; Records

  19   

SECTION 2.05.

Mandatory Payments; Optional Prepayments

  20   

SECTION 2.06.

Interest Rates

  21   

SECTION 2.07.

Fees

  22   

SECTION 2.08.

Termination and Reduction of Commitments

  22   

SECTION 2.09.

Extension of Termination Date

  23   

SECTION 2.10.

General Provisions as to Payments

  24   

SECTION 2.11.

Computation of Interest and Fees

  26   

SECTION 2.12.

Withholding Tax Exemption

  26   

SECTION 2.13.

Payment of Other Taxes by the Borrower

  28   

ARTICLE III. CONDITIONS

  28   

SECTION 3.01.

Effectiveness

  28   

SECTION 3.02.

All Borrowings

  29   

SECTION 3.03.

Security

  30   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

  30   

SECTION 4.01.

Existence and Power; Investment Company

  30   

SECTION 4.02.

Authorization; Execution and Delivery, Etc.

  30   

SECTION 4.03.

Noncontravention

  30   

SECTION 4.04.

Governmental Authorizations; Private Authorization

  31   

SECTION 4.05.

Regulations T, U and X

  31   

SECTION 4.06.

Non-Affiliation with Banks

  31   

SECTION 4.07.

Subsidiaries

  31   

SECTION 4.08.

Financial Information

  31   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 4.09.

  

Litigation

     32   

SECTION 4.10.

  

ERISA

     32   

SECTION 4.11.

  

Taxes

     32   

SECTION 4.12.

  

Compliance

     32   

SECTION 4.13.

  

Fiscal Year

     32   

SECTION 4.14.

  

Full Disclosure

     33   

SECTION 4.15.

  

Account

     33   

SECTION 4.16.

  

Sanctions, Etc.

     33   

SECTION 4.17.

  

Title to Assets

     33   

ARTICLE V. COVENANTS

     33   

SECTION 5.01.

  

Information

     33   

SECTION 5.02.

  

Payment of Obligations

     34   

SECTION 5.03.

  

Maintenance of Insurance

     35   

SECTION 5.04.

  

Conduct of Business and Maintenance of Existence

     35   

SECTION 5.05.

  

Compliance with Laws

     35   

SECTION 5.06.

  

Inspection of Property, Books and Records

     36   

SECTION 5.07.

  

Debt

     36   

SECTION 5.08.

  

Liens

     36   

SECTION 5.09.

  

Consolidations, Mergers and Sales of Assets

     37   

SECTION 5.10.

  

Use of Proceeds

     37   

SECTION 5.11.

  

Compliance with Investment Policies and Restrictions

     37   

SECTION 5.12.

  

Non-Affiliation with Banks

     37   

SECTION 5.13.

  

Regulated Investment Company

     37   

SECTION 5.14.

  

[reserved]

     37   

SECTION 5.15.

  

ERISA

     38   

SECTION 5.16.

  

Fiscal Year

     38   

SECTION 5.17.

  

Regulation U

     38   

SECTION 5.18.

  

Custodian

     38   

SECTION 5.19.

  

Asset Coverage

     38   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5.20.

  

Maximum Amount

     38   

SECTION 5.21.

  

Negative Pledge

     38   

SECTION 5.22.

  

Further Assurances

     38   

SECTION 5.23.

  

Sanctions, Etc

     38   

ARTICLE VI. DEFAULTS

     39   

SECTION 6.01.

  

Events of Default

     39   

SECTION 6.02.

  

Remedies

     41   

ARTICLE VII. THE AGENT

     41   

SECTION 7.01.

  

Appointment and Authorization

     41   

SECTION 7.02.

  

Action by Agent

     41   

SECTION 7.03.

  

Consultation with Experts

     41   

SECTION 7.04.

  

Liability of Agent

     41   

SECTION 7.05.

  

Indemnification

     42   

SECTION 7.06.

  

Credit Decision

     42   

SECTION 7.07.

  

Successor Agent

     42   

SECTION 7.08.

  

Agent as Bank

     43   

SECTION 7.09.

  

Distribution by Agent

     43   

SECTION 7.10.

  

Delinquent Banks

     43   

ARTICLE VIII. CHANGE IN CIRCUMSTANCES

     44   

SECTION 8.01.

  

Additional Costs; Capital Adequacy

     44   

SECTION 8.02.

  

Basis for Determining Interest Rate Inadequate or Unfair

     45   

SECTION 8.03.

  

Illegality

     46   

SECTION 8.04.

  

Base Rate Loans Substituted for Affected LIBOR Loans

     46   

SECTION 8.05.

  

Replacement Banks

     47   

SECTION 8.06.

  

Indemnity

     47   

SECTION 8.07.

  

Change of Law

     47   

ARTICLE IX. MISCELLANEOUS

     47   

SECTION 9.01.

  

Notices

     47   

SECTION 9.02.

  

No Waivers

     48   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 9.03.

  

Expenses; Indemnification

     48   

SECTION 9.04.

  

Setoff

     48   

SECTION 9.05.

  

Amendments and Waivers

     49   

SECTION 9.06.

  

Successors and Assigns

     49   

SECTION 9.07.

  

Governing Law; Submission to Jurisdiction

     51   

SECTION 9.08.

  

WAIVER OF JURY TRIAL

     52   

SECTION 9.09.

  

Confidential Information

     52   

SECTION 9.10.

  

USA Patriot Act

     53   

SECTION 9.11.

  

Miscellaneous

     53   

 

Schedules:    Schedule 1 -    Addresses for Notices, Lending Offices, Commitment
Amounts and Commitment Percentages Exhibits:    Exhibit A -    Form of Note
Exhibit B -    Form of Notice of Borrowing Exhibit C -    Form of Notice of
Conversion Exhibit D -    Form of Borrowing Base Report Exhibit E -    Form of
Certificate of No Default Exhibit F -    Form of Assignment and Acceptance
Exhibit G -    Form of Perfection Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of January 6, 2015, by and among NEXPOINT CAPITAL,
INC., a Delaware corporation (the “Borrower”), the Banks (as hereinafter
defined) party hereto from time to time and STATE STREET BANK AND TRUST COMPANY
as agent for the Banks (in such capacity, the “Agent”).

The parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Account” means, collectively, the account or the accounts that the Custodian
has opened and maintains for the Borrower pursuant to the terms and conditions
of the Custody Agreement.

“Act” has the meaning set forth in Section 9.10 hereof.

“Additional Commitment” has the meaning set forth in Section 2.09(b) hereof.

“Additional Commitment Bank” has the meaning set forth in Section 2.09(b)
hereof.

“Adjusted LIBOR Offered Rate” applicable to any Interest Period means a rate per
annum equal to the quotient obtained (rounded upward, if necessary, to the next
higher 1/100 of 1%) by dividing (i) the applicable LIBOR Offered Rate by
(ii) 1.00 minus the LIBOR Reserve Percentage. The Adjusted LIBOR Offered Rate
shall be adjusted automatically on and as of the effective date of any change in
the LIBOR Reserve Percentage.

“Adjusted Net Assets” means, as at any date of determination, an amount equal to
(a) the value of the Total Assets of the Borrower minus (b) the Total
Liabilities of the Borrower that are not Senior Securities Representing
Indebtedness. For purposes of calculating the Adjusted Net Assets the amount of
any liability included in Total Liabilities shall be equal to the greater of
(i) the outstanding amount of such liability and (ii) the fair market value of
all assets pledged or otherwise segregated to secure such liability (other than
assets pledged or encumbered in favor of the Agent or the Custodian which pledge
or encumbrance is permitted by Section 5.08).

“Adverse Claim” means any Lien or other right or claim in, of or on any Person’s
assets or properties (including the segregation thereof or the deposit thereof
to satisfy margin or other requirements, provided that “Adverse Claim” shall not
include any segregation which (i) is required to prevent a security of the
Borrower from constituting a senior security for purposes of the Investment
Company Act and (ii) is not a pledge or security interest) in favor of any other
Person other than, in the case of the Borrower, Liens permitted under
Section 5.08(a)(i), (ii) or (iii) hereof.

“Affiliate” means, with respect to any Person (the “First Person”) any other
Person that (a) is an “Affiliated Person” (within the meaning of the Investment
Company Act) of such First Person, (b) is an “affiliate” (within the meaning of
Section 23A of the Federal Reserve Act, as amended) of such First Person, or
(c) is a Control Affiliate of such First Person.



--------------------------------------------------------------------------------

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Commitment Amount” means, as of any date, the aggregate of all
Commitment Amounts as of such date. On the Effective Date, the Aggregate
Commitment Amount is $25,000,000.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower from time to time concerning or relating
to bribery or corruption.

“Applicable Law” means any Law of any Authority, including, without limitation,
all federal and state banking or securities laws, to which the Person in
question is subject or by which it or any of its property is bound.

“Applicable Lending Office” means, with respect to any Bank, (a) in the case of
its Base Rate Loans, its Domestic Lending Office, and (b) in the case of its
LIBOR Loans, its LIBOR Lending Office.

“Asset Value” means, as of any day of determination in respect of any asset of
the Borrower, the Value of such asset computed in the manner as such Value is
required to be computed by the Borrower in accordance with the Borrower’s
Valuation Procedures and Applicable Law, including, without limitation, the
Investment Company Act; provided that the Asset Value of any asset shall be net
of the Borrower’s liabilities relating thereto, including without limitation all
of the Borrower’s obligations to pay any unpaid portion of the purchase price
thereof.

“Assignee” has the meaning set forth in Section 9.06(c) hereof.

“Assignment and Acceptance” has the meaning set forth in Section 9.06(c) hereof.

“Authority” means any governmental or quasi-governmental authority (including
the Financial Industry Regulatory Authority, Inc., the stock exchanges, the SEC
and any accounting board or authority (whether or not a part of government)
which is responsible for the establishment or interpretation of national or
international accounting principles, in each case whether foreign or domestic),
whether executive, legislative, judicial, administrative or other, or any
combination thereof, including, without limitation, any federal, state,
territorial, county, municipal or other government or governmental or
quasi-governmental agency, arbitrator, board, body, branch, bureau, commission,
corporation, court, department, instrumentality, master, mediator, panel,
referee, system or other political unit or subdivision or other entity of any of
the foregoing, whether domestic or foreign.

“Authorized Signatory” means any duly authorized officer or other authorized
Person of the Borrower, provided that the Agent shall have received a manually
signed certificate of an officer of the Borrower bearing a manual specimen
signature of such officer or other Person.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

“Bank” means each of State Street, each lender named on the signature pages
hereof, each Assignee which becomes a Bank pursuant to Section 9.06(c) hereof,
and their respective successors.

“Base Rate” means, for any day, the higher of (a) the Overnight LIBOR Rate as in
effect on that day plus the Base Rate Margin and (b) the Federal Funds Rate as
in effect from time to time plus the Base Rate Margin.

“Base Rate Loans” means Loans bearing interest calculated by reference to the
Base Rate.

“Base Rate Margin” means 1.25%.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing Base” means, at the relevant time of reference thereto, an amount
which is equal to the lesser of (a) 33 1/3% of the Adjusted Net Assets of the
Borrower and (b) the sum of the following items, without duplication (to the
extent that they are classified as “assets” on the balance sheet of the Borrower
in accordance with Generally Accepted Accounting Principles):

(i) 75% of the aggregate Asset Value of all Eligible Senior Loans which have a
market value of at least 90% of par value and are rated B- or better by S&P or
B3 or better by Moody’s;

(ii) 60% of the aggregate Asset Value of all Eligible Senior Loans which have a
market value of at least 50% (but lower than 90%) of par value and are rated B-
or better by S&P or B3 or better by Moody’s;

(iii) 30% of the aggregate Asset Value of all Eligible Senior Loans which have a
market value of at least 30% of par value and are rated CCC+ or better by S&P or
Caa1 or better by Moody’s;

(iv) 90% of the aggregate Asset Value of all Eligible Commercial Paper rated A1
or better by S&P or P1 or better by Moody’s and all Eligible Government
Securities;

(v) 80% of the aggregate Asset Value of all Eligible Domestic Debt Securities,
Eligible OECD Sovereign Debt Securities and Eligible Guaranteed Debt Securities,
in each case rated BBB- or better by S&P or Baa3 or better by Moody’s;

(vi) 70% of the aggregate Asset Value of all Eligible Domestic Debt Securities
rated BB- or better (but lower than BBB-) by S&P or Ba3 or better (but lower
than Baa3) by Moody’s;

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

(vii) 60% of the aggregate Asset Value of all Eligible Domestic Debt Securities
rated B- or better (but lower than BB-) by S&P or B3 or better (but lower than
Ba3) by Moody’s;

(viii) 50% of the aggregate Asset Value of all Eligible Domestic Equity
Securities;

(ix) 30% of the aggregate Asset Value of all High Yield Eligible Domestic Debt
Securities; and

(x) 0% of the aggregate Asset Value of all other assets of the Borrower;

provided, that:

(1) if any security or loan asset has a lower rating from one agency than from
another, the higher rating shall be disregarded for purposes of the foregoing;

(2) if the sum, without duplication, of (a) all Eligible Commercial Paper,
Eligible Domestic Debt Securities, Eligible Government Securities, Eligible
Guaranteed Debt Securities, Eligible OECD Sovereign Debt Securities and Eligible
Senior Loans, in each such case which has a market value less than 50% of the
par value thereof, (b) all Eligible Senior Loans (i) that are unsecured loans or
other extensions of credit, (ii) that are loans or other extensions of credit
secured by a lien that is not a first perfected lien, or (iii) the issuer in
respect of which is domiciled (or whose principal place of business is located)
outside the United States, and (c) all High Yield Eligible Domestic Debt
Securities, constitutes more than 20% of the Borrowing Base, the amount of such
excess shall not be included in the calculation of the Borrowing Base;

(3) if aggregate investments in any one country (other than the United States)
constitute more than 10% of the Borrowing Base, the amount of such excess shall
not be included in the calculation of the Borrowing Base;

(4) if the securities of any one issuer (other than the Government of the United
States) constitute more than 5% of the Borrowing Base, the amount of such excess
shall not be included in the calculation of the Borrowing Base; and

(5) no asset shall be included in the calculation of the Borrowing Base if it
constitutes an Illiquid Asset or an asset which is the subject of a reverse
repurchase agreement, dollar roll or securities lending transaction.

“Borrowing Base Report” means a Borrowing Base Report for the Borrower signed by
an Authorized Signatory of the Borrower and in substantially the form of Exhibit
D attached hereto.

“Borrowing Date” means the Domestic Business Day or LIBOR Business Day on which
Loans are advanced hereunder as specified in a Notice of Borrowing delivered
pursuant to Section 2.02(a) hereof.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

“Business Development Company” means a closed-end management investment company
registered as such under the Investment Company Act that has elected, pursuant
to Section 54 of the Investment Company Act, to be regulated as a business
development company thereunder.

“Charter Documents” means, collectively, the articles of incorporation, by-laws
and other organizational or governing documents of the Borrower.

“Closing Balance Sheet” has the meaning set forth in Section 3.01(e)(iv).

“Collateral” has the meaning set forth in the Security Agreement.

“Commitment” means the agreement of each Bank, subject to the terms and
conditions of this Agreement, to make Loans to the Borrower hereunder.

“Commitment Amount” means, with respect to each Bank, the amount set forth
opposite the name of such Bank on Schedule 1 attached hereto, as such amount may
be reduced from time to time pursuant to Section 2.08 or 9.06(c) hereof or
increased from time to time pursuant to Section 9.06(c) hereof.

“Commitment Percentage” means, with respect to each Bank, the percentage set
forth opposite the name of such Bank on Schedule 1 attached hereto as such
Bank’s percentage of the Aggregate Commitment Amounts of all of the Banks.

“Confidential Material” has the meaning set forth in Section 9.09(a) hereof.

“Consent Date” has the meaning set forth in Section 2.09(a) hereof.

“Control Affiliate” of a Person means (a) any other Person directly or
indirectly owning, controlling, or holding with power to vote, greater than 50%
of the outstanding voting securities of such Person, (b) any other Person
greater than 50% of whose outstanding voting securities are directly or
indirectly owned, controlled, or held with power to vote, by such Person, or
(c) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person. For purposes of this defined term,
“control” means the power to exercise a controlling influence over the
management or policies of a company, and “controlling” and “controlled” shall
have correlative meanings.

“Convertible Security” means any debt security (a) issued by an issuer that is
convertible, at the option of the holder thereof, into common equity of such
issuer, and (b) traded on a major securities exchange.

“Covered Person” has the meaning set forth in Section 9.03(b) hereof.

“Custodian” means State Street Bank and Trust Company.

“Custody Agreement” means that certain Custodian Agreement dated August 26,
2014, among the Borrower, the Custodian and the other parties thereto, as the
same may be amended and in effect from time to time.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are or are required to be capitalized
in accordance with Generally Accepted Accounting Principles, (e) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed or Guaranteed by such Person, (f) all Debt of others Guaranteed by
such Person, all obligations to reimburse the issuer in respect of letters of
credit or under performance or surety bonds, or other similar obligations,
(g) all obligations of such Person in respect of banker’s acceptances and under
reverse repurchase agreements, (h) with respect to any counterparty, the
obligations of such Person to such counterparty in respect of Financial Contract
Liabilities, and (i) all obligations that are senior securities for purposes of
the Investment Company Act.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Delinquent Bank” has the meaning set forth in Section 7.10(a) hereof.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

“Domestic Business Day” means any day (other than a Saturday or Sunday) on which
(a) commercial banks are open for the purpose of transacting business in Boston,
Massachusetts and New York, New York and (b) the New York Stock Exchange is
open.

“Domestic Lending Office” means, initially, the office of each Bank designated
as such on Schedule 1 attached hereto; thereafter such other office of such
Bank, if any, located in the United States that shall be making or maintaining
Base Rate Loans.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01 hereof.

“Eligible Commercial Paper” means a note of an issuer having a maturity of 270
days or less and which is free and clear of any Adverse Claims and in which the
Agent has, for the benefit of the Agent and the Banks, a first priority
perfected security interest pursuant to the Security Documents (subject to Liens
in favor of the Custodian granted pursuant to the Custody Agreement to secure
obligations arising thereunder).

“Eligible Domestic Debt Securities” means debt securities of issuers domiciled,
and having their principal place of business, in the United States, including,
without limitation, corporate bond obligations, which are free and clear of any
Adverse Claims and in which the Agent has, for the benefit of the Agent and the
Banks, a first priority perfected security interest pursuant to the Security
Documents (subject to Liens in favor of the Custodian granted pursuant to the
Custody Agreement to secure obligations arising thereunder), provided that
Eligible Domestic Debt Securities shall not include (a) any asset that is a
direct or indirect participation or subparticipation interest in or assignment
or novation of a loan or other extension of credit that is not a corporate bond
obligation, or (b) any Convertible Security.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

“Eligible Domestic Equity Securities” means common equity securities, in each
case of issuers domiciled, and having their principal place of business in the
United States, which are traded on a major securities exchange and are free and
clear of any Adverse Claims, and in which the Agent has, for the benefit of the
Agent and the Banks, a first priority perfected security interest pursuant to
the Security Documents (subject to Liens in favor of the Custodian granted
pursuant to the Custody Agreement to secure obligations arising thereunder).

“Eligible Government Securities” means any securities issued or guaranteed as to
principal or interest by the Government of the United States, which are free and
clear of any Adverse Claims and in which the Agent has, for the benefit of the
Agent and the Banks, a first priority perfected security interest pursuant to
the Security Documents (subject to Liens in favor of the Custodian granted
pursuant to the Custody Agreement to secure obligations arising thereunder).

“Eligible Guaranteed Debt Securities” means debt securities guaranteed by the
Federal National Mortgage Association or the Federal Home Loan Mortgage
Corporation, which are free and clear of any Adverse Claims and in which the
Agent has, for the benefit of the Agent and the Banks, a first priority
perfected security interest pursuant to the Security Documents (subject to Liens
in favor of the Custodian granted pursuant to the Custody Agreement to secure
obligations arising thereunder).

“Eligible OECD Sovereign Debt Securities” means the sovereign debt obligations
of any country that is a member of the OECD, which are free and clear of any
Adverse Claims and in which the Agent has, for the benefit of the Agent and the
Banks, a first priority perfected security interest pursuant to the Security
Documents (subject to Liens in favor of the Custodian granted pursuant to the
Custody Agreement to secure obligations arising thereunder).

“Eligible Senior Loans” means debt obligations (other than securities):

(i) of issuers domiciled and having their principal place of business in the
United States and OECD member countries;

(ii) with respect to which the interest payable on the principal amount thereof
by the related obligor is payable in cash; provided that 10% of such interest
may be paid in kind; provided further that such debt security may also provide
for additional interest paid in kind to the extent such additional interest paid
in kind (a) was added pursuant to an amendment or supplement to the underlying
debt security and (b) is in addition to, and does not reduce, interest payable
in cash at the applicable fixed, floating or adjustable interest rate specified
for such debt security;

(iii) which have a scheduled final maturity date no later than the tenth
anniversary after the related origination date;

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

(iv) which are part of a senior credit facility, with respect to which such Loan
Asset is not by its terms subordinated (pursuant to contractual provisions or
otherwise) to the prior payment of any other liabilities or any equity interests
of the related obligor;

(v) which are part of a syndicated credit facility where (a) the sum of the
aggregate revolving loan commitment amount plus the aggregate outstanding
principal amount of all loans under such facility on the date that the Borrower
acquires an interest in such facility is greater than $100,000,000 and (b) the
Borrower’s interest in such facility does not exceed 25% of such sum;

(vi) in which the Borrower’s interest in all collateral security therefor, if
any, and principal and interest payments thereunder is no less than pro rata and
pari passu with all other lenders in the particular tranche in which the
Borrower holds an interest or participates in such tranche, as the case may be;

(vii) in respect of which the credit rating of the related agent or its
controlling affiliate at the time that the Borrower acquires an interest therein
is no less than “A-” from S&P or “A3” from Moody’s;

(viii) which are priced on each Domestic Business Day by Markit Group Limited or
Thompson Reuters LPC or their successors;

(ix) which are free and clear of any Adverse Claims;

(x) in which the Agent has, for the benefit of the Agent and the Banks, a first
priority perfected security interest pursuant to the Security Documents (subject
to Liens in favor of the Custodian granted pursuant to the Custody Agreement to
secure obligations arising thereunder);

(xi) with respect to which the Borrower’s interest is not a sub-participation;
and

(xii) in respect of which, if the Borrower’s interest therein is a
participation, the credit rating of the selling institution is no less than “A-”
from S&P or “A3” from Moody’s.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means, with respect to the Borrower, the Borrower and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” has the meaning set forth in Section 6.01 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder, as modified or interpreted by
orders of the SEC, or other

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

interpretative releases or letters issued by the SEC or its staff, all as from
time to time in effect, or any successor law, rules or regulations, and any
reference to any statutory or regulatory provision shall be deemed to be a
reference to any successor statutory or regulatory provision.

“Excluded Taxes” means (i) net income Taxes (however denominated), franchise
Taxes, branch profits Taxes and any other similar Taxes imposed on the Agent or
any Bank (or its Applicable Lending Office) by any Authority in the jurisdiction
under the laws of which the Agent or such Bank (or its Applicable Lending
Office) is organized or in which its principal office is located or through
which it holds the Loans, (ii) any Taxes imposed as a result of a present or
former connection between the Agent or any Bank (or its Applicable Lending
Office) and the jurisdiction imposing such Tax, other than a connection arising
solely as a result of the Agent or such Bank (or its Applicable Lending Office)
having executed, delivered or performed its obligations or received payments
under, or enforced, this Agreement, (iii) any U.S. Federal withholding Taxes
imposed under FATCA, (iv) in the case of a Bank (A) withholding Taxes imposed on
amounts payable to such Bank at the time such Bank becomes a party to this
Agreement (or designates a new lending office or changes its place of
organization or principal office), except to the extent that such Bank’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Taxes pursuant Section 2.10(c),
and (B) Taxes attributable to such Bank’s failure to comply with Section 2.12.

“Existing Termination Date” has the meaning set forth in Section 2.09(a) hereof.

“Failure” has the meaning set forth in Section 7.10(b) hereof.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Effective Date, (or any amended or successor version of such law that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code.

“Federal Funds Rate” means for any day, a fluctuating rate per annum equal to
the rate appearing on Bloomberg page BTMM as of 9:30 a.m. (Boston time) as the
“Federal Funds Ask Rate” (or, if such page is unavailable, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Agent from time to time for
purposes of providing quotations or, if such rate is not so published, an
interest rate per annum equal to the quotation received by the Agent at
approximately 9:30 a.m. (Boston time) on such date from a federal funds broker
of recognized standing selected by the Agent in its sole discretion on overnight
federal funds transactions).

“Financial Contract Liability” means, at any time, with respect to Financial
Contracts with any counterparty, the net amount, if any, that a Person would be
obligated, in accordance with such Financial Contracts to which such Person is a
party, to pay to such counterparty thereto if such Financial Contracts and all
transactions thereunder terminated at such time in

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

accordance therewith on a complete no-fault basis (including, without
limitation, any such amounts that would not be recorded as a liability under
Generally Accepted Accounting Principles, such as fees payable upon early
termination of a Financial Contract).

“Financial Contracts” means option contracts, options on futures contracts,
futures contracts, forward contracts, options on foreign currencies, reverse
repurchase agreements, securities lending agreements, when-issued securities,
swap, swaption, floor, cap, or collar agreements, other similar arrangements and
other obligations that would be, but for the segregation of assets thereof,
senior securities for purposes of the Investment Company Act.

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than the United States, which, for these purposes shall include each state
thereof and the District of Columbia.

“Generally Accepted Accounting Principles” has the meaning set forth in
Section 1.02 hereof.

“Government” means, with respect to any sovereignty, the government or any
agency or instrumentality thereof.

“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Authorities.

“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filing, with all Authorities.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“High Yield Eligible Domestic Debt Securities” means all Eligible Domestic Debt
Securities rated CCC+ or better (but lower than B-) by S&P or Caa1 or better
(but lower than B3) by Moody’s.

“Illiquid Asset” means, as of any date, any asset for which (a) there is no
established public or private institutional trading market, such that such asset
may be reasonably expected to be sold in such market within seven (7) days in
the ordinary course of business at a price approximating the Value of such asset
on such date subject only to fluctuations in the market price therefor, (b) the
fair market value of such asset is not readily ascertainable from recognized
independent sources in the market for such assets, or (c) are otherwise
categorized as “illiquid securities” by the Borrower or the Investment Manager.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” are (a) any Taxes, other than Excluded Taxes, imposed on or
with respect to any amount payable by the Borrower hereunder or under any of the
other Loan Documents, and (b) to the extent not otherwise described in (a),
Other Taxes.

“Interest Period” means, with respect to each LIBOR borrowing, initially the
period commencing on the date of such borrowing and ending one, two or three
months thereafter, as the Borrower may elect in the applicable Notice of
Borrowing, and thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such borrowing and ending on the last
day of one of the periods set forth above, as the Borrower may elect in the
applicable Notice of Conversion, provided that:

(a) any Interest Period which would otherwise end on a day which is not a LIBOR
Business Day shall be extended to the next succeeding LIBOR Business Day unless
such LIBOR Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day;

(b) any Interest Period which begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of a calendar month;

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date; and

(d) all LIBOR Loans outstanding at any time shall end on no more than five
different dates.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended, or any successor statute and the Treasury regulations promulgated
thereunder.

“Investment Company Act” means the Investment Company Act of 1940 as amended,
and the rules and regulations of the SEC thereunder, as modified or interpreted
by orders of the SEC, or other interpretative releases or letters issued by the
SEC or its staff, all as from time to time in effect, or any successor law,
rules or regulations, and any reference to any statutory or regulatory provision
shall be deemed to be a reference to any successor statutory or regulatory
provision.

“Investment Manager” means NexPoint Advisors, L.P., a limited partnership
organized under the laws of the State of Delaware.

“Investment Policies and Restrictions” means, with respect to the Borrower, the
provisions dealing with objectives, policies and restrictions relating to
investing and borrowing by the Borrower, as set forth in the Borrower’s
Prospectus (as delivered to the Agent on the Effective Date), in each case as
such objectives, policies and restrictions were in effect on the Effective Date,
as modified as permitted under this Agreement.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, rule of public policy, settlement agreement,
statute, or writ, of any Authority, or any particular section, part or provision
thereof.

“Liabilities” has the meaning set forth in Section 7.05 hereof.

“LIBOR Business Day” means any Domestic Business Day on which commercial banks
are open for international business (including dealings in dollar deposits) in
London.

“LIBOR Lending Office” means, initially, the office of each Bank designated as
such in Schedule 1 hereto; and thereafter such other office of such Bank, if
any, that shall be making or maintaining LIBOR Loans.

“LIBOR Loans” means Loans bearing interest calculated by reference to the LIBOR
Offered Rate.

“LIBOR Margin” means 1.15%.

“LIBOR Offered Rate” means, with respect to any LIBOR Loan for any Interest
Period, the higher of (a) 0.001%, and (b) the rate appearing on the Reuters
“LIBOR01” screen displaying interest rates for dollar deposits in the London
interbank market (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time two LIBOR Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits in the
London interbank market with a maturity comparable to such Interest Period,
provided that in the event such rate does not appear on such screen (or on any
successor or substitute page on such screen or otherwise on such screen), the
“LIBOR Offered Rate” with respect to such LIBOR Loan during such Interest Period
shall be determined by reference to such other comparable publicly available
service for displaying interest rates applicable to dollar deposits in the
London interbank market as may be reasonably selected by the Agent or, in the
absence of such availability, by reference to the rate at which dollar deposits
of $1,000,000 in immediately available funds for a maturity comparable to such
Interest Period are offered by the principal office of the Agent to leading
banks in the London interbank market at approximately 11:00 a.m., London time,
two LIBOR Business Days prior to the commencement of such Interest Period.

“LIBOR Reserve Percentage” means for any day that percentage (expressed as a
decimal) which is in effect on such day, at which any lender subject thereto
would be required to maintain reserves under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D), if such liabilities were outstanding.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest (statutory or other) or encumbrance of any kind in respect of
such asset, or any preference, priority or other security or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing) with
respect to such asset.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents hereof and any and all other documents and instruments required to be
executed and delivered by the Borrower pursuant to this Agreement, in each case
as amended and in effect from time to time.

“Loans” means the revolving credit loans made or to be made to the Borrower by
the Banks pursuant to Section 2.01 hereof.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Borrower to fully perform its obligations under this Agreement or any of the
other Loan Documents to which it is a party, (b) the Agent’s right, title and
interest, on behalf of itself and the Banks, in the collateral pledged to it
pursuant to the Security Documents, or on the rights and remedies of the Agent
or any Bank under this Agreement or under any of the other Loan Documents,
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents, or (d) the business, financial condition, operations, assets or
properties of the Borrower taken as a whole.

“Maximum Amount” means, as at any date of determination, an amount equal to the
least of:

(a) the maximum amount of Debt that the Borrower would be permitted to incur
pursuant to Applicable Law, including the Investment Company Act,

(b) the maximum amount of Debt that the Borrower would be permitted to incur
without violating the limitations on borrowings adopted by the Borrower in its
Investment Policies and Restrictions or elsewhere,

(c) the maximum amount of Debt that the Borrower would be permitted to incur
pursuant to any agreements with any Authority, and

(d) the maximum amount of Debt that the Borrower would be permitted to incur
without violating Section 5.19 or any other provision of this Agreement,

in each case, as in effect at the time of determination.

“Moody’s” means Moody’s Investors Services, Inc., or any successor performing
the same function.

“Multiemployer Plan” means at any time a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

“Non-Extending Bank” has the meaning set forth in Section 2.09(a) hereof.

“Note(s)” has the meaning set forth in Section 2.04(b) hereof.

“Notice of Borrowing” has the meaning set forth in Section 2.02(a) hereof.

“Notice of Conversion” has the meaning set forth in Section 2.02(b) hereof.

“Obligations” means all indebtedness, obligations and liabilities of the
Borrower to any of the Banks and the Agent, existing on the Effective Date or
arising thereafter, direct or indirect, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
to the Borrower or any of the Notes or other instruments at any time evidencing
any thereof.

“OECD” means the Organisation for Economic Co-operation and Development or any
successor organization.

“OFAC” has the meaning set forth in Section 4.16 hereof.

“Other Connection Taxes” means, with respect to a Bank, Taxes imposed as a
result of a present or former connection between such Bank and the jurisdiction
imposing such Tax (other than connections arising from such Bank having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, other than Taxes that are Other Connection
Taxes imposed with respect to an assignment by a Bank (other than an assignment
made pursuant to Section 8.05 hereof.

“Overnight LIBOR Rate” means, as of any day, the higher of (a) 0.001%, and
(b) the rate appearing on the Reuters “LIBOR01” screen displaying interest rates
for dollar deposits in the London interbank market (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time, as the
rate for dollar deposits in the London interbank market with a maturity of one
LIBOR Business Day, provided that in the event such rate does not appear on such
screen (or on any successor or substitute page on such screen or otherwise on
such screen), the “Overnight LIBOR Rate” shall be determined by reference to
such other comparable publicly available service for displaying interest rates
applicable to dollar deposits in the London interbank market as may be
reasonably selected by the Agent or, in the absence of such availability, by
reference to the rate at which dollar deposits of $1,000,000 in immediately
available funds for a term of one LIBOR Business Day are offered by the
principal office of the Agent to leading banks in the London interbank market at
approximately 11:00 a.m., London time, provided further that in the event such
day is not a LIBOR Business Day, then Overnight LIBOR Rate shall be such rate as
in effect on the immediately preceding LIBOR Business Day.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.06(b) hereof.

“Person” means an individual, a corporation, a partnership, an association, a
trust (or series thereof) or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than any Authority)
including, without limitation, those of shareholders and creditors and those
with respect to trademarks, service marks, trade names, copyrights, computer
software programs, technical and other know-how.

“Prospectus” means, collectively, the Borrower’s prospectus and statement of
additional information, each dated October 14, 2014, and filed with the SEC
pursuant to Rule 497(h) under the Securities Act, as may be supplemented from
time to time.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time, and all official rulings and
interpretations thereunder and thereof.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time, and all official rulings and
interpretations thereunder and thereof.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time, and all official rulings and
interpretations thereunder and thereof.

“Replacement Bank” has the meaning set forth in Section 8.05 hereof.

“Representatives” has the meaning set forth in Section 9.09(a) hereof.

“Required Banks” means at any time Banks holding at least a majority of the
aggregate unpaid principal amount of the Loans at such time or, if no Loans are
then outstanding, Banks having at least a majority of the aggregate Commitment
Amounts then in effect; provided, however, that for purposes of determining
Required Banks, the Commitment Amount or Loans, as the case may be, of each
Delinquent Bank shall be disregarded for so long as such Bank remains a
Delinquent Bank.

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., or
any successor performing the same function.

“Sanctions” has the meaning set forth in Section 4.16 hereof.

“SEC” means the Securities and Exchange Commission or any other Authority of the
United States of America at the time administering the Securities Act, the
Investment Company Act or the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, as modified or interpreted by orders of the
SEC, or other interpretative releases or letters issued by the SEC or its staff,
all as from time to time in effect, or any successor law, rules or regulations,
and any reference to any statutory or regulatory provisions shall be deemed to
be a reference to any successor statutory or regulatory provision.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, between the Borrower and the Agent, on behalf of itself and the Banks,
as the same may be amended, restated, modified or supplemented from time to
time.

“Security Documents” means, collectively, the Security Agreement and all other
security documents hereafter delivered to the Agent granting a Lien on any
property of the Borrower to secure the obligations and liabilities of the
Borrower under any Loan Document.

“Senior Securities Representing Indebtedness” has the meaning set forth in
Section 18(g) of the Investment Company Act.

“State Street” means State Street Bank and Trust Company in its capacity as a
Bank hereunder.

“Subsidiary” means, with respect to a Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means January 5, 2016, or such earlier date on which the
Commitments terminate or are terminated pursuant to the terms hereof, provided
that the Termination Date (and some or all of the Banks’ Commitments to make
Loans to the Borrower hereunder) may be extended in accordance with Section 2.09
hereof.

“Total Assets” means, at any date of determination, all assets which in
accordance with Generally Accepted Accounting Principles would be classified as
assets upon a balance sheet of the Borrower prepared as of such date, valued in
accordance with the methods and procedures described in the Borrower’s Valuation
Procedures, provided, however, that Total Assets shall not include
(a) equipment, (b) deferred organizational and offering expenses, or (c)(i) the
assets of

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

any other Person which in accordance with Generally Accepted Accounting
Principles would be consolidated with those of the Borrower on such balance
sheet, or (ii) the value of any investment in any such Person.

“Total Liabilities” means, at any date of determination, the sum of all
liabilities which in accordance with Generally Accepted Accounting Principles
would be classified as liabilities upon a balance sheet of the Borrower prepared
as of such date, plus, without duplication, the aggregate amount of the
Borrower’s Debt and Financial Contract Liability.

“Valuation Procedures” means the Borrower’s Valuation Procedures in effect on
the Effective Date, a copy of which was delivered to the Agent prior thereto, or
such other valuation policies and procedures as are otherwise consented to in
writing by the Agent (such consent not to be unreasonably withheld, conditioned
or delayed).

“Value” has the meaning assigned to such term in Section 2(a)(41) of the
Investment Company Act.

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time in the United States of
America (“Generally Accepted Accounting Principles”), applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited financial statements of the Borrower
delivered to the Banks hereunder.

ARTICLE II.

THE CREDIT

SECTION 2.01. Commitments to Lend. Subject to the terms and conditions set forth
in this Agreement, each of the Banks severally agrees to lend to the Borrower
and the Borrower may borrow, repay and reborrow from time to time during the
Revolving Credit Period, upon notice by the Borrower to the Agent given in
accordance with Section 2.02(a) hereof, such sums as are requested by the
Borrower up to a maximum aggregate amount outstanding (after giving effect to
all amounts outstanding and all amounts requested) at any one time equal to such
Bank’s Commitment Amount, provided that the aggregate principal amount of all
Loans outstanding (after giving effect to all amounts requested and the
application thereof) (i) shall not exceed at any time the lesser of (a) the
Borrowing Base and (b) the Aggregate Commitment Amount; and (ii) shall not cause
the Borrower to have an aggregate amount of Debt outstanding that is in excess
of the Maximum Amount, in each case in effect at such time. Each borrowing under
this Section shall be in an aggregate principal amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof and shall be made from the
several Banks pro rata in accordance with each Bank’s Commitment Percentage.
Each Loan shall mature and become due and payable as provided in Section 2.05
hereof.

SECTION 2.02. Notice of Borrowings. (a) The Borrower shall give the Agent a
notice substantially in the form of Exhibit B attached hereto (a “Notice of
Borrowing”) not later

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

than 12:00 noon (Boston time) (or telephonic notice not later than 12:00 noon
(Boston time) confirmed in writing substantially in the form of Exhibit B
attached hereto not later than 1:00 p.m. (Boston time)) (i) on the Domestic
Business Day of each proposed borrowing of a Base Rate Loan and (ii) on the
third LIBOR Business Day before each proposed borrowing of a LIBOR Loan, in each
case specifying (1) the date of such borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Loan or a LIBOR Business Day in the case
of a LIBOR Loan, (2) whether such borrowing shall be of a Base Rate Loan or a
LIBOR Loan, (3) the aggregate principal amount of such borrowing, (4) for a
LIBOR Loan only, the applicable Interest Period and (5) if applicable pursuant
to Section 2.03(b)(y) hereof, wire instructions. Each Notice of Borrowing or
oral request shall constitute a representation and warranty by the Borrower that
the conditions set forth in Section 3.02(a) through (d) hereof (and, in the case
of the initial Loan to be made hereunder, Section 3.01(b) through (g), and
(i) through (l) hereof) have been satisfied on the date of such notice and will
be satisfied on the date of such borrowing.

(b) The Borrower may elect from time to time to convert any outstanding Base
Rate Loan or LIBOR Loan to a Loan of the other type, or to roll over any
outstanding LIBOR Loan upon the expiration of an Interest Period with respect
thereto, by giving a notice to the Agent substantially in the form of Exhibit C
attached hereto (a “Notice of Conversion”) (or telephonic notice confirmed in a
writing substantially in the form of Exhibit C attached hereto), provided that
(i) with respect to any conversion into or rollover of a LIBOR Loan, the Notice
of Conversion shall be given within the time period for the giving of a Notice
of Borrowing for a LIBOR Loan as set forth in Section 2.02(a) hereof, (ii) no
Loan may be converted into or rolled over as a LIBOR Loan (1) if the Interest
Period therefor would extend beyond the Termination Date or (2) if an Event of
Default has occurred and is continuing (in which case, if the Agent has or the
Required Banks have determined in its or their sole discretion not to permit
such continuations, such Loan shall automatically become a Base Rate Loan on the
last day of the first Interest Period relating thereto ending during the
continuance of such Event of Default), (iii) a LIBOR Loan may be converted into
a Base Rate Loan or rolled over as a LIBOR Loan only on the last day of the
Interest Period applicable thereto, and (iv) if the Borrower fails to give a
Notice of Conversion for a LIBOR Loan the Borrower shall be deemed to have
elected to convert such Loan to a Base Rate Loan on the last day of the Interest
Period applicable thereto. Conversions to and from LIBOR Loans shall be in such
amounts and pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of all LIBOR Loans having the same Interest Period
shall equal to $1,000,000 or a larger integral multiple of $100,000.

SECTION 2.03. Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice of
Borrowing or an oral request for a borrowing in accordance with Section 2.02(a)
hereof, the Agent shall promptly notify each Bank of the contents thereof and of
such Bank’s ratable share of such borrowing. Such Notice of Borrowing or oral
request shall not thereafter be revocable by the Borrower and shall obligate the
Borrower to accept the Loans requested from the Banks on the date of such
borrowing.

(b) Not later than 2:00 p.m. (Boston time) on the Borrowing Date of each
borrowing, each Bank shall make available its share of such borrowing, in
federal or

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

other funds immediately available in Boston, to the Agent at its address
referred to in Section 9.01 hereof. Unless the Agent determines that any
applicable condition specified in Article III has not been satisfied or waived,
the Agent will (x) make its share of such borrowing and the funds so received
from the other Banks available to the Borrower at the Agent’s aforesaid address
or (y) at the election of Borrower as set forth in the applicable Notice of
Borrowing, as may be reasonably acceptable to the Agent, wire its share of such
borrowing and the funds so received from the other Banks to a third party
designated by the Borrower in such Notice of Borrowing, in each case, in federal
funds or other funds immediately available to the Borrower or such other third
party, as applicable, in each case on the Borrowing Date. The failure or refusal
of any Bank to make available to the Agent as provided herein its share of any
borrowing shall not relieve any other Bank from its several obligations
hereunder.

(c) If any Bank makes a new Loan hereunder on a day on which the Borrower is to
repay the principal amount of an outstanding Loan to such Bank, the Bank shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by the Agent as provided in clause
(a) of this Section or remitted by the Borrower to the Bank as provided in
Section 2.10 hereof, as the case may be.

(d) Unless the Agent shall have received notice from a Bank prior to any
Borrowing Date that such Bank will not make available to the Agent such Bank’s
share of such borrowing, the Agent may assume that such Bank has made such share
available to the Agent on such date in accordance with clause (b) of this
Section and the Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent that such Bank shall not have so made such share
available to the Agent, such Bank agrees to repay to the Agent, upon demand,
such amount together with interest thereon, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Agent, at the Federal Funds Rate. If such Bank shall repay to the Agent such
amount, such amount so repaid shall constitute such Bank’s Loan included in such
borrowing for purposes of this Agreement. If and to the extent that such Bank
shall not have so made such share available to the Agent within three Domestic
Business Days after demand by the Agent, the Borrower agrees to repay to the
Agent, upon demand, such amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.06 hereof. The provisions of this
Section 2.03(d) shall not relieve any such Bank from any liability to the
Borrower.

SECTION 2.04. Loan Accounts; Notes; Records. (a) The Loans made by each Bank to
the Borrower shall be evidenced by one or more loan accounts or records
maintained by such Bank in the ordinary course of business. The Borrower
irrevocably authorizes each Bank to make or cause to be made, at or about the
date of any Loan or at the time of receipt of any payment of principal of any
Loan, an appropriate notation on its loan accounts or records, including
computer records, reflecting the making of such Loan or (as the case may be) the

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

receipt of such payment. The outstanding amount of the Loans set forth in any
such loan accounts or records, including any computer records, maintained by a
Bank with respect to the Loans made by it shall, absent manifest error, be prima
facie evidence of the principal amount thereof owing and unpaid to the Bank, but
the failure to record, or any error in so recording, any such amount on any such
loan account or record shall not limit or otherwise affect the obligation of the
Borrower hereunder or under the other Loan Documents to make payments of
principal of and interest on the Loans when due.

(b) The Borrower hereby agrees that if, in the opinion of any Bank, a promissory
note or other evidence of debt is required, appropriate or desirable to reflect
or enforce the Debt of the Borrower resulting from the Loans made, or to be
made, by such Bank, then, upon request of such Bank, the Borrower shall promptly
execute and deliver to such Bank, a promissory note (each, a “Note” and,
collectively, the “Notes”) substantially in the form of Exhibit A attached
hereto, payable to such Bank in an amount equal to such Bank’s Commitment Amount
or, if less, the aggregate unpaid principal amount of such Bank’s Loans, plus
interest thereon as provided below, provided, that as a condition to issuing any
Note in replacement of a previously issued Note that has been lost, the Borrower
may require an indemnity with respect to lost instruments from such Bank, in
form and substance satisfactory to the Borrower and its counsel.

(c) The Agent’s records with respect to the Loans, the interest rates applicable
thereto, each payment by the Borrower of principal and interest on the Loans and
fees, expenses and any other amounts due and payable in connection with this
Agreement and the other Loan Documents shall, absent manifest error, be prima
facie evidence of the amount of the Loans and the amount of principal and
interest paid by the Borrower in respect of the Loans and as to the other
information relating to the Loans and amounts paid and payable by the Borrower
hereunder and under the other Loan Documents.

SECTION 2.05. Mandatory Payments; Optional Prepayments. (a) Each Loan shall
mature, and the principal amount thereof shall be due and payable, on the
Termination Date. The Borrower promises to pay on the Termination Date, and
there shall become absolutely due and payable on the Termination Date, all of
the Loans outstanding on such date, together with all accrued and unpaid
interest thereon and other amounts outstanding hereunder.

(b) If at any time the aggregate principal amount of Loans outstanding to the
Borrower exceeds the Borrowing Base, the Borrower shall, within three
(3) Domestic Business Days, prepay such principal amount of one or more Loans
(together with, in the case of LIBOR Loans, accrued interest thereon and the
amount, if any, payable pursuant to Section 8.06 hereof) as may be necessary so
that after such prepayment the aggregate principal amount of Loans outstanding
to the Borrower does not exceed the Borrowing Base.

(c) If at any time the aggregate principal amount of Loans outstanding to the
Borrower exceeds the Maximum Amount, the Borrower shall, within three
(3) Domestic Business Days, prepay such principal amount of one or more Loans

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

(together with, in the case of LIBOR Loans, accrued interest thereon and the
amount, if any, payable pursuant to Section 8.06 hereof) as may be necessary so
that after such prepayment the aggregate principal amount of Loans outstanding
to the Borrower does not exceed the Maximum Amount.

(d) If at any time the aggregate principal amount of Loans outstanding to the
Borrower exceeds the Aggregate Commitment Amount or the principal amount of
Loans outstanding to any one Bank exceeds the Commitment Amount of such Bank,
the Borrower shall promptly, but in any case within one (1) Domestic Business
Day, prepay such principal amount of one or more Loans (together with, in the
case of LIBOR Loans, accrued interest thereon and the amount, if any, payable
pursuant to Section 8.06 hereof) as may be necessary to eliminate such excess.

(e) The Borrower may, with notice to the Agent no later than 11:30 a.m. (Boston
time) on the Domestic Business Day of such payment in the case of Base Rate
Loans and upon at least three LIBOR Business Days’ notice of such payment in the
case of LIBOR Loans, prepay any Loans in whole at any time, or from time to time
in part in an aggregate principal amount not less than $1,000,000 and in larger
integral multiples of $100,000, by paying the principal amount to be prepaid
(together with, in the case of LIBOR Loans, accrued interest thereon to the date
of prepayment and the amount, if any, payable pursuant to Section 8.06 hereof).
Each notice delivered by the Borrower pursuant to this paragraph shall be
irrevocable; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the occurrence of other relevant events, in which case such notice
may be revoked by the Borrower (by notice to the Agent on or prior to the
specified effective date) if such condition is not satisfied. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in such borrowing.

(f) If the Borrower prepays all or any portion of the principal amount of any
LIBOR Loan on any day other than the last day of the Interest Period relating
thereto, such prepayment shall include the amounts, if any, payable pursuant to
Section 8.06 hereof.

(g) Upon receipt of a notice of prepayment pursuant to clause (e), the Agent
shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share of such prepayment.

(h) Subject to the satisfaction of the conditions set forth in Section 3.02
hereof, Loans prepaid prior to the Termination Date may be reborrowed prior to
the Termination Date.

SECTION 2.06. Interest Rates. (a) Subject to clause (c) of this Section 2.06,
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for the period commencing with the date such Loan is made up to but not
including the date such Loan is repaid in full, at a rate per annum equal to the
Base Rate as in effect from time to time. Interest on each Base Rate Loan shall
be payable in arrears on the first Domestic Business Day of each calendar month
and on the Termination Date.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

(b) Subject to Section 2.06(c) and Section 8.06 hereof, each LIBOR Loan shall
bear interest on the outstanding principal amount thereof, for the period
commencing with the date such LIBOR Loan is made or continued through and
including the last day of the Interest Period applicable thereto, at a rate per
annum equal to the sum of the LIBOR Margin plus the applicable Adjusted LIBOR
Offered Rate. Interest on each LIBOR Loan shall be payable in arrears on the
first Domestic Business Day of each calendar month and on the Termination Date.

(c) Any overdue principal of (whether at stated maturity, by acceleration or
otherwise) and (to the extent permitted by applicable law) interest on the Loans
and all other overdue amounts payable hereunder shall bear interest, payable on
demand, for each day from and including the date payment thereof was due to but
not including the date of actual payment, at a rate per annum equal to two
percent (2%) above (i) in the case of overdue principal, the rate of interest
otherwise applicable to such Loans pursuant to this Section 2.06 and (ii) in the
case of other amounts, the Base Rate, in each case until such amount shall be
paid in full (after as well as before judgment).

(d) The Agent shall determine the interest rate applicable to the Loans
hereunder and its determination thereof shall be conclusive and binding for all
purposes in the absence of manifest error.

SECTION 2.07. Fees. (a) During the Revolving Credit Period, the Borrower shall
pay to the Agent for the account of each Bank a commitment fee at the rate of
0.15% per annum on the daily amount by which such Bank’s Commitment Amount
exceeded the aggregate outstanding principal amount of the Loans made by such
Bank (including, in the case of a Delinquent Bank, the principal amount of all
Loans with respect to which such Bank is delinquent). Such commitment fee shall
accrue from and including the Effective Date to but excluding the Termination
Date. Accrued commitment fees payable hereunder shall be payable quarterly in
arrears on the last day of each March, June, September and December, commencing
on the first such day after the Effective Date, and on the Termination Date.

(b) On the Effective Date, the Borrower shall pay to the Agent, for its own
account, a non-refundable structuring fee in the sum of $25,000.

SECTION 2.08. Termination and Reduction of Commitments. (a) Each Bank’s
Commitment Amount permanently shall reduce to $0 and each Bank’s Commitment
shall terminate on the Termination Date.

(b) Subject to Section 2.05(d) hereof, during the Revolving Credit Period, the
Borrower may, upon at least three (3) Domestic Business Days’ prior written
notice to the Agent, (i) terminate the Commitments at any time, or (ii) reduce
from time to time the aggregate Commitment Amounts by an aggregate amount of
$1,000,000 or integral multiples of $1,000,000 in excess thereof, whereupon the
Commitment Amounts of each of the Banks shall be reduced pro rata in accordance
with their

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

Commitment Percentage of the amount specified in such notice or, as the case may
be, each Bank’s Commitment shall be terminated. Each notice delivered by the
Borrower pursuant to this paragraph shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
occurrence of other relevant events, in which case such notice may be revoked by
the Borrower (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied. Promptly after receiving any notice of
the Borrower delivered pursuant to this Section, the Agent will notify the Banks
of the substance thereof. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Banks the full amount of any commitment fee then accrued on the amount of
the reduction. No reduction in the Commitment Amounts or termination of the
Commitments may be reinstated.

SECTION 2.09. Extension of Termination Date. (a) The Borrower may, by notice to
the Agent (which shall promptly deliver a copy to each of the Banks) not less
than 30 days and not more than 60 days prior to the Termination Date then in
effect hereunder (the “Existing Termination Date”), request that the Banks
extend the Termination Date for an additional 364 days from the Existing
Termination Date. Each Bank, acting in its sole discretion, shall, by notice to
the Borrower and the Agent given on the date (and, subject to the provision
below, only on the date) 21 days prior to the Existing Termination Date
(provided, if such date is not a Domestic Business Day, then such notice shall
be given on the next succeeding Domestic Business Day) (the “Consent Date”),
advise the Borrower whether or not such Bank agrees to such extension; provided
that each Bank that determines not to extend the Termination Date (a
“Non-Extending Bank”) shall notify the Agent (who shall notify the Borrower) of
such fact promptly after such determination (but in any event no later than the
Consent Date) and any Bank that does not advise the Borrower on or before the
Consent Date shall be deemed to be a Non-Extending Bank. The election of any
Bank to agree to an extension of the Termination Date shall not obligate any
other Bank to agree to such extension.

(b) The Borrower shall have the right on or before the Existing Termination Date
to replace each Non-Extending Bank with, and otherwise add to this Agreement,
one or more other commercial banks, which may include any Bank (each, prior to
the Existing Termination Date, an “Additional Commitment Bank”) with the
approval of the Agent (which approval shall not be unreasonably delayed or
withheld). Each Additional Commitment Bank shall enter into an Assignment and
Acceptance pursuant to which such Additional Commitment Bank shall, effective as
of the Existing Termination Date, undertake a Commitment (an “Additional
Commitment”). If any such Additional Commitment Bank is a Bank, its Additional
Commitment shall be in addition to such Bank’s Commitment hereunder on such
date.

(c) If (and only if) Banks with Commitment Amounts that, in the aggregate,
together with the proposed Commitment Amounts of the Additional Commitment Banks
that will become effective on the Existing Termination Date, aggregate at least
51% of the aggregate Commitment Amounts (not including the proposed Commitment
Amounts of the Additional Commitment Banks) on the Consent Date shall have
agreed to extend the Existing Termination Date, then,

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

effective as of the Existing Termination Date, the Existing Termination Date
shall be extended to the date which is 364 days after the Existing Termination
Date (provided, if such date is not a Domestic Business Day, then such
Termination Date as so extended shall be the next preceding Domestic Business
Day) and each Additional Commitment Bank shall thereupon become a “Bank” with a
Commitment for all purposes of this Agreement.

(d) Notwithstanding the foregoing, the extension of the Existing Termination
Date shall not be effective with respect to any Bank unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
date of the notice requesting such extension, the Consent Date or the Existing
Termination Date;

(ii) each of the representations and warranties of the Borrower in Article IV
hereof shall be true and correct in all material respects on and as of each of
the date of the notice requesting such extension, the Consent Date and the
Existing Termination Date with the same force and effect as if made on and as of
each such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date); and

(iii) each Non-Extending Bank shall have been paid in full by the Borrower all
amounts owing to such Bank hereunder on or before the Existing Termination Date.

If the Existing Termination Date is extended as provided in this Section 2.09,
(a) the Commitment of each Non-Extending Bank shall terminate on the Existing
Termination Date and (b) from and after the Existing Termination Date, the
aggregate Commitment Amounts of the Banks shall not include the Commitment
Amounts of the Non-Extending Banks.

SECTION 2.10. General Provisions as to Payments. (a) The Borrower shall make
each payment of principal and interest on the Loans and of fees hereunder and
all other amounts due hereunder not later than 2:00 p.m. (Boston time) on the
date when due, in Dollars and in federal or other funds immediately available in
Boston, to the Agent at its address referred to in Section 9.01 hereof. The
Agent shall promptly distribute to each Bank its ratable share of each such
payment received by the Agent for the account of the Banks. Whenever any payment
of principal of, or interest on, Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day and interest shall accrue
during such extension. Except as otherwise provided in the definition of
Interest Period, whenever any payment of principal of, or interest on, LIBOR
Loans shall be due on a day which is not a LIBOR Business Day, the date for
payment thereof shall be extended to the next succeeding LIBOR Business Day
unless such LIBOR Business Day falls in another calendar month, in which case
the date for payment thereof shall be the next preceding LIBOR Business Day. If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

(b) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Banks hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may (but it shall
not be required to), in reliance upon such assumption, cause to be distributed
to each Bank on such due date an amount equal to the amount then due to such
Bank. If and to the extent that the Borrower shall not have so made such
payment, each Bank shall repay to the Agent forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Agent, at the Federal Funds Rate.

(c) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made in Dollars without setoff or counterclaim and free and
clear of and without deduction for any Taxes, unless the Borrower is required by
law (as determined in the good faith discretion of the Borrower or its agent) to
make such deduction or withholding. If any Indemnified Taxes are required to be
withheld, the Borrower will pay to the Agent, for the account of the Banks or
(as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Banks or the Agent to receive the
same net amount which the Banks or the Agent would have received on such due
date had no such Indemnified Taxes been required to be withheld. The Borrower
will deliver promptly to the Agent certificates or other valid vouchers for all
Taxes deducted from or paid with respect to payments made by the Borrower
hereunder or under such other Loan Document. If the Borrower reasonably believes
that such Indemnified Taxes were not correctly or reasonably asserted, the
applicable Bank will use reasonable efforts to cooperate with the Borrower to
obtain a refund of such Taxes (which shall be repaid to the Borrower so long as
such efforts would not, in the good faith determination of the Bank, result in
any material additional costs, expenses or risks or be otherwise disadvantageous
to it).

(d) [reserved]

(e) If the Agent or a Bank determines, in its reasonable discretion, that it has
received a refund or credit of any Taxes as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to clause (c) of this Section 2.10, it shall pay over such refund or
credit to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under clause (c) of this Section 2.10),
net of all out-of-pocket expenses of the Agent or such Bank and without interest
(other than any interest paid by the relevant Authority with respect to such
refund or credit); provided, that the Borrower, upon the request of the Agent or
such Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Authority) to the
Agent or such Bank in the event the Agent or such Bank is required to repay such
refund or credit to such Authority. Each Bank agrees, that upon the occurrence
of any event giving rise to a Tax as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to clause (c) of this Section 2.10, it will use reasonable efforts to
mitigate the

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

continuing effect of any such event, including by completing and delivering or
filing any Tax-related forms which would reduce or eliminate such Tax or
additional amounts.

(f) Each Bank agrees to use reasonable efforts to change the jurisdiction of its
Applicable Lending Office if such a change would avoid the need for, or reduce
the amount of, any additional amounts payable by the Borrower pursuant to
Section 2.10(c) hereof and would not subject the Bank to any out-of-pocket cost
or expense or, in the reasonable judgment of the Bank, be disadvantageous to the
Bank in any respect.

SECTION 2.11. Computation of Interest and Fees. All interest and fees hereunder
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the prime rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Agent’s determination of interest
rates shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.12. Withholding Tax Exemption. (a) Each Bank that is not a Foreign
Bank shall deliver to the Borrower (with a copy to the Agent) an original
signed, properly completed IRS Form W-9 (or any successor form) certifying that
the Bank is not subject to U.S. backup withholding tax, on or prior to the date
on which the Bank becomes a Bank under this Agreement, promptly upon the
obsolescence, expiration, or invalidity of any form previously delivered by the
Bank, and from time to time thereafter upon the request of the Borrower or
Agent.

(b) Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Bank, if requested by the
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent, including
without limitation, as will enable the Borrower or the Agent to determine
whether or not the Bank is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, each
Foreign Bank shall deliver to the Borrower and the Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and promptly upon the
obsolescence, expiration or invalidity of any form or certificate previously
delivered by such Foreign Bank or from time to time thereafter upon the request
of the Borrower or the Agent), whichever of the following is applicable:

(i) original signed and duly completed copies of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (or successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party that reduces or eliminates withholding tax;

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

(ii) original signed and duly completed copies of Internal Revenue Service Form
W-8ECI (or successor form);

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
written certificate that such Foreign Bank is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” receiving
interest from a related person within the meaning of section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) original
signed and duly completed copies of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E (or successor form);

(iv) to the extent a Foreign Bank is not the beneficial owner, original signed
and duly completed copies of Internal Revenue Service Form W-8IMY (or successor
form), accompanied by Internal Revenue Service Form W-8ECI (or successor form),
Internal Revenue Service From W-8BEN (or successor form), Internal Revenue
Service Form W-8BEN-E (or successor form), a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9 (or successor form) and/or other certification
documents from each beneficial owner, as applicable; provided that if the Bank
is a partnership and one or more direct or indirect partners of the Bank are
claiming the portfolio interest exemption, the Bank may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(c) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this clause (c) of Section 2.12 hereof, “FATCA” shall include
any amendments made to FATCA after the Effective Date.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

SECTION 2.13. Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

ARTICLE III.

CONDITIONS

SECTION 3.01. Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied or waived in
accordance with Section 9.05 hereof:

(a) receipt by the Agent of counterparts hereof signed by each of the parties
hereto;

(b) receipt by the Agent of (i) a perfection certificate from the Borrower
substantially in the form of Exhibit G attached hereto, (ii) copies of the
results of current UCC lien searches (or the equivalent in the applicable
jurisdictions), such results to be in form and substance reasonably satisfactory
to the Agent, (iii) the Security Agreement, and (iv) such other documents,
instruments and/or agreements as the Agent may reasonably require to perfect its
security interest in the Collateral in the relevant jurisdictions;

(c) receipt by the Agent of the legal opinion of Dechert LLP, counsel for the
Borrower, addressed to the Agent and the Banks and covering such matters
relating to the transactions contemplated hereby as the Agent may reasonably
request;

(d) receipt by the Agent of a certificate manually signed by an officer of the
Borrower to the effect set forth in clauses (b) (if the Borrower is submitting a
Notice of Borrowing on the Effective Date), (c) and (d) of Section 3.02 hereof,
such certificate to be dated the Effective Date and to be in form and substance
satisfactory to the Agent;

(e) receipt by the Agent of a manually signed certificate from the Secretary or
Assistant Secretary of the Borrower in form and substance satisfactory to the
Agent and dated the Effective Date as to the incumbency of, and bearing manual
specimen signatures of, the Authorized Signatories who are authorized to execute
and take actions under the Loan Documents for and on behalf of the Borrower, and
certifying and attaching copies of (i) Charter Documents (other than those
delivered pursuant to Section 3.01(g) hereof), with all amendments thereto,
(ii) the resolutions of the Borrower’s Board of Directors authorizing the
transactions contemplated hereby, (iii) the investment advisory agreement
between the Borrower and the Investment Manager as then in effect, along with
any other investment management or submanagement agreements to which the
Borrower is a party as then in effect, (iv) the Prospectus then in effect, and
(v) a balance sheet of the Borrower, dated the Effective Date, and prepared in
accordance with Generally Accepted Accounting Principles (the “Closing Balance
Sheet”);

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

(f) a legal existence and good standing certificate for the Borrower from the
Secretary of State of the State of Delaware, dated as of a recent date;

(g) a copy of the articles of incorporation of the Borrower, with all
amendments, certified as of a recent date by the Secretary of State of the State
of Delaware;

(h) receipt by the Agent on behalf of each Bank of a duly completed Form FR U-1
referred to in Regulation U signed by the Borrower; and

(i) receipt by the Agent of payment of (i) all reasonable fees and expenses
(including reasonable fees and disbursements of special counsel for the Agent)
then payable hereunder for which invoices have been presented and (ii) all fees
then due and payable pursuant to Section 2.07(b) hereof.

The Agent shall promptly notify the Borrower and the Banks of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto.

SECTION 3.02. All Borrowings. The obligation of any Bank to make a Loan on the
occasion of any borrowing is subject to the satisfaction of the conditions
precedent set forth in Section 3.01 hereof (or such conditions being waived in
accordance with Section 9.05 hereof) and the satisfaction of the following
conditions:

(a) receipt by the Agent of a duly completed Notice of Borrowing (together with
all attachments referred to therein) as required by Section 2.02 hereof, along
with (i) in the case of the initial Loan made hereunder, a current completed
Form FR U-1 referred to in Regulation U signed by the Borrower, and (ii) in the
case of all Loans made hereunder (including such initial Loan), to the extent
required by Regulation U, a current completed Form FR U-1 referred to in
Regulation U signed by the Borrower and, if reasonably requested by the Agent,
such other information with respect to compliance with Regulation U in form
reasonably acceptable to the Agent, including where required by Regulation U a
current list of the assets of the Borrower, including all margin stock;

(b) the fact that, immediately after such borrowing, the aggregate outstanding
principal amount of the Loans (i) will not exceed the lesser of (A) the
Borrowing Base and (B) the Aggregate Commitment Amount as in effect on such
date; and (ii) will not cause the aggregate amount of the Borrower’s outstanding
Debt to exceed the Maximum Amount;

(c) the fact that, immediately before and after such borrowing, no Default or
Event of Default shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of such borrowing and with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific earlier date, as of such specific date).

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

Each borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

SECTION 3.03. Security. To secure the payment and performance in full of all of
its Obligations, the Borrower granted to the Agent, for the benefit of itself
and the Banks, a security interest in all of the Borrower’s assets pursuant to
the terms of the Security Documents.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

SECTION 4.01. Existence and Power; Investment Company. (a) The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all corporate powers and all authorizations and
approvals required to carry on its business as now conducted. The Borrower is
duly qualified to do business and is in good standing in each jurisdiction in
which the nature of its business, assets, and properties, including without
limitation, the performance of the Borrower’s Obligations, requires such
qualification, except where failure to be so qualified or in good standing would
not be reasonably expected to have a Material Adverse Effect.

(b) The Borrower is a Business Development Company, and the outstanding shares
of each class of its stock (i) have been duly issued and are fully paid and
non-assessable, (ii) have been duly registered under the Securities Act or sold
in transactions exempt from registration under the Securities Act, and
(iii) have been sold only in states or other jurisdictions in which all filings
required to be made under applicable state securities laws have been made.

SECTION 4.02. Authorization; Execution and Delivery, Etc. The execution and
delivery by the Borrower of, and the performance by the Borrower of its
obligations under this Agreement and each of the other Loan Documents are within
its corporate powers, and have been duly authorized by all requisite corporate
action by the Borrower. This Agreement and each of the other Loan Documents have
been duly executed and delivered by the Borrower, and constitute the legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

SECTION 4.03. Noncontravention. Neither the execution and delivery by the
Borrower of this Agreement, the other Loan Documents nor the consummation of the
transactions herein or therein contemplated, nor compliance with the terms,
conditions and provisions hereof or thereof by the Borrower will (a) conflict
with, or result in a breach or

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

violation of, or constitute a default under any of the Charter Documents,
(b) conflict with, or result in a violation of, any of the Borrower’s Investment
Policies and Restrictions, (c) conflict with or contravene (i) any Applicable
Law, (ii) any contractual restriction binding on or affecting the Borrower or
any of its assets, or (iii) any order, writ, judgment, award, injunction or
decree binding on or affecting the Borrower or any of its assets, (d) result in
a breach or violation of, or constitute a default under, or permit the
acceleration of any obligation or liability in, or but for any requirement of
the giving of notice or the passage of time (or both) would constitute such a
conflict with, breach or violation of, or default under, or permit any such
acceleration in, any contractual obligation or any agreement or document to
which the Borrower is a party or by which it or any of its properties is bound
(or to which any such obligation, agreement or document relates), or (e) result
in any Adverse Claim upon any asset of the Borrower.

SECTION 4.04. Governmental Authorizations; Private Authorization. The Borrower
has obtained all necessary Governmental Authorizations and Private
Authorizations, and made all Governmental Filings necessary for the execution
and delivery by the Borrower of, and the performance by the Borrower of its
obligations under, this Agreement and each of the other Loan Documents and no
Governmental Authorization, Private Authorization or Governmental Filing which
has not been obtained or made, is required to be obtained or made by the
Borrower in connection with the execution and delivery by the Borrower of, or
the performance of its obligations under, this Agreement or any of the other
Loan Documents.

SECTION 4.05. Regulations T, U and X. The execution, delivery and performance by
the Borrower of this Agreement, the Notes and the other Loan Documents and the
transactions contemplated hereunder and thereunder will not violate any
provision of Regulation T, Regulation U or Regulation X.

SECTION 4.06. Non-Affiliation with Banks. None of the Borrower or any Affiliate
of the Borrower is an Affiliate of any Bank or any Affiliate of any Bank known
to the Borrower.

SECTION 4.07. Subsidiaries. The Borrower has no Subsidiaries.

SECTION 4.08. Financial Information. (a) The Closing Balance Sheet presents
fairly, and each financial statement delivered by the Borrower to the Banks in
accordance with Section 5.01 hereof, together with the notes and schedules
thereto, when delivered in accordance therewith, will present fairly, in all
material respects, in conformity with Generally Accepted Accounting Principles,
the financial position of the Borrower as of the date thereof.

(b) Since the date of the Closing balance Sheet, there has been no material
adverse change in the business, assets or financial condition of the Borrower.

(c) Each of the financial statements of the Borrower (whether audited or
unaudited) delivered to the Banks under the terms of this Agreement fairly
present all material contingent liabilities in accordance with Generally
Accepted Accounting Principles.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

SECTION 4.09. Litigation. There is no action, suit, proceeding or investigation
of any kind pending against, or to the knowledge of the Borrower, threatened
against or affecting, the Borrower before any court or arbitrator or any
Authority which could reasonably be expected to have a Material Adverse Effect.

SECTION 4.10. ERISA. (a) The Borrower has no material liability in respect of
any Benefit Arrangement, Plan or Multiemployer Plan subject to ERISA.

(b) Assuming that the sources of the funds for the Loans do not constitute “plan
assets” subject to ERISA, no Loan will constitute a “prohibited transaction”
under Section 406(a) of ERISA or Section 4975(c)(1)(A)-(D) of the Internal
Revenue Code for which an exemption is not available.

SECTION 4.11. Taxes. The Borrower has elected to be treated and qualifies as a
“regulated investment company” within the meaning of the Internal Revenue Code.
The Borrower has timely filed all United States federal income Tax returns and
all other material Tax returns which are required to be filed by it, if any, and
has paid all Taxes due pursuant to such returns, if any, or pursuant to any
assessment received by the Borrower, except for any Taxes or assessments which
are being contested in good faith by appropriate proceedings and with respect
thereto adequate reserves have been established in accordance with Generally
Accepted Accounting Principles consistently applied, and the charges, accruals
and reserves on the books of the Borrower in respect of Taxes, if any, are
adequate. No Liens for Tax have been filed against the Borrower or any of its
property.

SECTION 4.12. Compliance. (a) The Borrower is in compliance with the Investment
Company Act in all material respects except where the necessity of compliance
therewith is being contested in good faith by appropriate proceedings or
exemptive relief has been obtained therefrom and remains in effect. The Borrower
is in compliance with all other Applicable Laws and all of the terms of any
applicable licenses and permits issued by, any Authority except where the
necessity of compliance therewith is being contested in good faith by
appropriate proceedings or exemptive relief has been obtained therefrom and
remains in effect or where noncompliance therewith would not be reasonably
expected to have a Material Adverse Effect. The Borrower is in compliance with
all agreements and instruments to which it is a party or to which any of its
properties may be bound, in each case where the violation thereof would be
reasonably expected to have a Material Adverse Effect. The Borrower is in
compliance in all material respects with all of its Investment Policies and
Restrictions.

(b) No Default or Event of Default has occurred and is continuing.

(c) The Borrower is not subject to any Applicable Law (other than the Investment
Company Act) which limits its ability to incur Debt hereunder. The Borrower has
not entered into any agreement with any Authority limiting its ability to incur
Debt hereunder.

SECTION 4.13. Fiscal Year. The Borrower has a fiscal year which is twelve
calendar months ending on December 31 of each year.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

SECTION 4.14. Full Disclosure. All information heretofore furnished by the
Borrower to the Agent and the Banks for purposes of or in connection with this
Agreement or any of the other Loan Documents or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished by the
Borrower to the Agent or the Banks in connection with this Agreement or any of
the other Loan Documents will be, when delivered, true and accurate in all
material respects on the date as of which such information is stated or
certified, and such information does not contain, or will not contain, when
delivered, when taken as a whole, any material misrepresentation or any omission
to state therein, in light of the circumstances in which they were made, matters
necessary to make the statements made therein not misleading in any material
respect. The Borrower has disclosed to the Banks in writing all facts which, to
the best of the Borrower’s knowledge after due inquiry (to the extent the
Borrower can now reasonably foresee), may give rise to the reasonable
possibility of a Material Adverse Effect.

SECTION 4.15. Account. All assets of the Borrower that are included in the
calculation of the Borrowing Base are held in or credited to the Account.

SECTION 4.16. Sanctions, Etc. (i) Neither the Borrower nor any director,
officer, employee, agent or Affiliate of the Borrower is a Person that is, or is
owned or controlled by Persons that are (x) the subject or target of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”) or (y) located,
organized or resident of a country or territory that is, or whose government is,
the subject of Sanctions (currently Cuba, Iran, North Korea, Sudan and Syria);
(ii) the Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and (iii) the Borrower and its officers and directors and to the
knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

SECTION 4.17. Title to Assets. The Borrower has good and marketable title to all
properties, assets and rights, except where failure to have such title would not
reasonably be expected to have a Material Adverse Effect.

ARTICLE V.

COVENANTS

The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any amount payable hereunder or under any Note remains unpaid:

SECTION 5.01. Information. The Borrower will deliver to the Agent (along with
copies for each of the Banks if such information is not delivered in electronic
form):

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a statement of assets and liabilities of the
Borrower, including the portfolio of investments, as of the end of such fiscal
year, and the related

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

statements of operations and changes in net assets of the Borrower for such
fiscal year, together with an audit report thereon issued by McGladrey LLP or
other independent public accountants of nationally recognized standing;

(b) as soon as available and in any event within 90 days after the end of the
first semi-annual period of each fiscal year of the Borrower, a statement of
assets and liabilities of the Borrower, including the portfolio of investments,
as of the end of such period, and the related statements of operations and
changes in net assets of the Borrower of such period, all in reasonable detail,
prepared in accordance with Generally Accepted Accounting Principles,
consistently applied;

(c) as soon as available and in any event not later than the second Domestic
Business Day after the end of each calendar month, a Borrowing Base Report as of
the close of business on the last Domestic Business Day of such calendar month;

(d) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above and each Borrowing Base Report
delivered pursuant to clause (c) above, a certificate of an Authorized Signatory
in substantially the form of Exhibit E attached hereto stating whether any
Default or Event of Default exists on the date of such certificate and, if any
Default or Event of Default then exists, setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

(e) promptly (and in any event within three (3) Domestic Business Days) after
any officer of the Borrower obtains knowledge of any Default or Event of
Default, if such Default or Event of Default is then continuing, a certificate
of an Authorized Signatory setting forth the details thereof and the action
which the Borrower is taking or proposes to take with respect thereto;

(f) promptly upon the filing thereof with the SEC or the mailing thereof to
shareholders of the Borrower, copies of all annual and semi-annual reports to
shareholders, amendments and supplements to the Borrower’s registration
statement, the Prospectus, non-routine proxy statements, financial statements
and other materials of a financial or otherwise material nature;

(g) promptly upon any officer of the Borrower becoming aware of any action, suit
or proceeding of the type described in Section 4.09 hereof, notice and a
description thereof and copies of any filed complaint relating thereto;

(h) notice in reasonable detail of each change to the Investment Policies and
Restrictions at least thirty (30) days prior to the effective date of such
change; and

(i) from time to time such additional information regarding the financial
position or business of the Borrower, including without limitation, listing and
valuation reports, as the Agent, at the request of any Bank, may reasonably
request.

SECTION 5.02. Payment of Obligations. The Borrower will pay and discharge, at or
before maturity, all of the Borrower’s material obligations, including, without
limitation, Tax

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

liabilities, except where the same may be contested in good faith by appropriate
proceedings, and where reserves, in accordance with Generally Accepted
Accounting Principles, have been provided on the books of the Borrower.

SECTION 5.03. Maintenance of Insurance. The Borrower will maintain with
financially sound and reputable insurance companies, policies with respect to
its assets and property and business of the Borrower against at least such risks
and contingencies (and with no greater risk retentions) and in at least such
amounts as are required by the Investment Company Act and, in addition, as are
customary in the case of registered closed-end investment companies; and will
furnish to the Agent, upon request, information presented in reasonable detail
as to the insurance so carried.

SECTION 5.04. Conduct of Business and Maintenance of Existence. (a) The Borrower
will continue to engage in business of the same general type as now conducted by
it.

(b) The Borrower will preserve and keep in full force and effect its existence
as a Delaware corporation. The Borrower will preserve, renew and keep in full
force and effect its rights, privileges and franchises necessary in the normal
conduct of its business except where failure to do so would not be reasonably
expected to have a Material Adverse Effect. The Borrower will maintain in full
force and effect its status as a Business Development Company.

(c) The Borrower will not amend, terminate, supplement or otherwise modify any
of its Charter Documents if such amendment, termination, supplement or
modification would reasonably be expected to have a Material Adverse Effect. The
Borrower will provide copies to the Agent of all amendments, supplements,
terminations and other modifications of any of its Charter Documents, in each
case prior to the effective date of any such amendment, supplement, termination
or other modification. The Borrower will comply in all material respects with
its Charter Documents.

(d) The Borrower will, subject to the provisions of the Security Agreement, at
all times place and maintain the Collateral in the custody of the Custodian.

SECTION 5.05. Compliance with Laws. The Borrower will comply in all material
respects with the Investment Company Act and the requirements of any Authority
having jurisdiction over the Borrower with respect thereto except where the
necessity of compliance therewith is being contested in good faith by
appropriate proceedings or exemptive relief has been obtained therefrom and
remains in effect. The Borrower will comply in all material respects with all
other Applicable Laws and requirements of any Authority having jurisdiction over
the Borrower except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings, exemptive relief has been obtained
therefrom and remains in effect or where noncompliance therewith would not
reasonably be expected to have a Material Adverse Effect. The Borrower will file
all material federal and other material Tax returns, reports and declarations
required by all relevant jurisdictions on or before the due dates for such
returns, reports and declarations and will pay all Taxes due pursuant to such
returns and other material governmental assessments and charges as and when they
become due (except those that are being contested in good faith by the Borrower
and as to which the Borrower has established appropriate reserves on its books
and records).

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

SECTION 5.06. Inspection of Property, Books and Records. The Borrower will keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities in accordance with Applicable Law, including the Investment Company
Act, and will, upon three Domestic Business Days advance notice and during
normal business hours, permit representatives of the Agent, at the Agent’s
expense, to visit and inspect any of its offices, to examine and make abstracts
from any of its books and records and to discuss its affairs, finances and
accounts with its officers, employees and independent public accountants, at a
frequency not more than once every calendar year; provided that, during the
continuance of an Event of Default, the Borrower will permit representatives of
the Agent, or any Bank designated by the Agent, to conduct such examinations, at
any time during business hours and with reasonable advance notice, with any
reasonable frequency. The right of inspection described in this Section 5.06
shall not apply to any information regarding shareholders of the Borrower to the
extent the Borrower is prohibited from providing such information by Regulation
S-P, 17 CFR Part 248.

SECTION 5.07. Debt. The Borrower will not create, assume or suffer to exist any
Debt other than:

(a) Debt arising under this Agreement, the Notes and the other Loan Documents;

(b) Debt in favor of the Custodian and incurred in the ordinary course of
business for (i) the purpose of clearing and settling the purchase and sale of
securities, (ii) temporary or emergency purposes, or (iii) in connection with
foreign exchange transactions relating to the clearing and settling of purchases
and sales of securities;

(c) Debt in respect of judgments or awards that do not constitute an Event of
Default, including any unsecured performance bond in respect of such judgments
or awards; and

(d) Debt arising in connection with portfolio investments and investment
techniques arising in the ordinary course of the Borrower’s business to the
extent that such Debt is permissible under the Investment Company Act and
consistent with the Borrower’s Investment Policies and Restrictions, including,
without limitation, any Debt arising under reverse repurchase agreements and
derivative transactions;

provided that the Borrower will not at any time issue or have outstanding any
preferred stock.

SECTION 5.08. Liens. (a) The Borrower will not create, assume, incur or suffer
to exist any Lien on any of its assets (including the income and profits
thereof) whether such asset is now owned or hereafter acquired, except (i) Liens
in favor of the Agent, for the benefit of itself and the Banks, securing the
obligations of the Borrower under the Loan Documents, (ii) Liens for Taxes, the
payment of which is not at the time required or which are being contested in
good faith by the Borrower and as to which the Borrower has established
appropriate reserves on

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

its books and records, (iii) Liens in favor of the Custodian granted pursuant to
the Custody Agreement to secure obligations arising under such custody
agreement, and (iv) encumbrances created in connection with the Borrower’s
portfolio investments and investment techniques to the extent not prohibited by
the Borrower’s Investment Policies and Restrictions, Section 5.07 hereof or the
Investment Company Act.

(b) The Borrower will not create, assume, incur or suffer to exist any Lien on
any of the Collateral except (i) Liens of the Agent, on behalf of itself and the
Banks, created by or pursuant to any of the Security Documents or any of the
other Loan Documents and (ii) Liens permitted under Section 5.08(a)(ii) and
(iii) hereof.

SECTION 5.09. Consolidations, Mergers and Sales of Assets. The Borrower will not
consolidate or merge with or into any other Person, nor will the Borrower sell,
lease or otherwise transfer, directly or indirectly, all or any substantial part
of its assets to any other Person (in each case, whether in one transaction or a
series of related transactions), except (i) for mergers in which the Borrower is
the surviving entity, provided that the Agent shall have received prior written
notice thereof and such documents evidencing the continued enforceability of the
Loan Documents (and continued perfection and priority of the Lien created by the
Security Agreement) against the Borrower as the Agent may have reasonably
requested in connection therewith, and (ii) that the Borrower may sell its
assets in the ordinary course of business. The Borrower will not invest all of
its investable assets in any other closed-end management investment company or
otherwise employ a master-feeder or fund of funds investment structure or any
other multiple investment company structure in respect of investments of all its
investable assets.

SECTION 5.10. Use of Proceeds. Proceeds of Loans may be used only to leverage
the Borrower’s investment portfolio and for temporary liquidity needs of the
Borrower, in each case in accordance with its registration statement, the
Prospectus and Applicable Law and regulations, including, without limitation,
Regulation U. Each Loan shall be made in compliance with, and subject to, such
Regulation U and no portion of any proceeds of any Loan shall be used directly
or indirectly in violation of any provision of any statute, regulation, order or
restriction applicable to any Bank or the Borrower.

SECTION 5.11. Compliance with Investment Policies and Restrictions. The Borrower
will at all times comply in all material respects with the Investment Policies
and Restrictions.

SECTION 5.12. Non-Affiliation with Banks. The Borrower will not at any time
become an Affiliate of any Bank or any Affiliate of any Bank known to the
Borrower.

SECTION 5.13. Regulated Investment Company. The Borrower will use reasonable
best efforts to maintain its status as a “regulated investment company” under
the Internal Revenue Code at all times and will use reasonable best efforts to
make sufficient distributions to qualify to be taxed as a “regulated investment
company” pursuant to subchapter M of the Internal Revenue Code.

SECTION 5.14. [reserved].

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

SECTION 5.15. ERISA. The Borrower will not have any material liability in
respect of any Benefit Arrangement, Plan or Multiemployer Plan subject to ERISA.

SECTION 5.16. Fiscal Year. The Borrower will not, without the consent of the
Agent (not to be unreasonably withheld) change its fiscal year from that set
forth in Section 4.13 hereof.

SECTION 5.17. Regulation U. The Borrower shall deliver to the Agent from time to
time, at the Agent’s reasonable request, such documents or information,
including a current completed Form FR U-1 referred to in Regulation U and a
current list of assets, in each case as reasonably required in order for the
Banks to comply with Regulation U.

SECTION 5.18. Custodian. State Street (or any Control Affiliate thereof) will at
all times be the custodian of the Borrower’s assets. If ever a Control Affiliate
of the Custodian becomes the custodian of the Borrower’s assets, prior to or
simultaneously with such Control Affiliate becoming the custodian of the
Borrower’s assets, the Borrower shall have caused such Control Affiliate to
enter into a control agreement for the benefit of the Agent and the Banks in
form and substance satisfactory to the Agent.

SECTION 5.19. Asset Coverage. The Borrower will not at any time permit the
aggregate amount of Total Liabilities that are Senior Securities Representing
Indebtedness to exceed 33 1/3% of its Adjusted Net Assets.

SECTION 5.20. Maximum Amount. The Borrower will not at any time permit the
aggregate amount of its outstanding Debt to exceed the Maximum Amount for more
than three Domestic Business Days after the occurrence of such event or such
shorter time as may be required by Applicable Law.

SECTION 5.21. Negative Pledge. The Borrower will not enter into any agreement
prohibiting or limiting the Borrower from encumbering any of its assets, other
than (a) this Agreement and the other Loan Documents and (b) any documents or
agreements evidencing or governing any Debt permitted by Section 5.07(d) hereof
(in which case, any such prohibition or limitation shall not apply to any of the
Collateral).

SECTION 5.22. Further Assurances. The Borrower shall execute and deliver all
such documents and instruments, and take all such actions, as the Agent may from
time to time reasonably request with respect to the transactions contemplated
hereunder or under any of the other Loan Documents.

SECTION 5.23. Sanctions, Etc. The Borrower:

(a) shall not, directly or indirectly use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) to
fund any activities or business of or with any Person, or in any country or
territory that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (iii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor or otherwise); and

(b) shall maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower and its directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

ARTICLE VI.

DEFAULTS

SECTION 6.01. Events of Default. If one or more of the following events (each an
“Event of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due (whether at maturity or any
accelerated date of maturity or any other date fixed for payment or prepayment)
(i) any principal of any Loan or (ii) any interest on any Loan provided such
interest remains owing and unpaid for a period of three Domestic Business Days
or (iii) any fees or any other amount payable hereunder or under any of the
other Loan Documents; or

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.01(a), (b), (c) or (d), 5.04(b), 5.07, 5.08, 5.09, 5.10, 5.12, 5.14,
5.15, 5.16, 5.17, 5.18, 5.19, 5.20, 5.21 or 5.23 hereof; or

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any Loan Document (other than those covered by
clauses (a) or (b) above) and such failure shall continue unremedied for a
period of thirty (30) days after the occurrence thereof; or

(d) any representation, warranty, certification or statement made (or deemed
made) by the Borrower in this Agreement or any other Loan Document or in any
certificate, financial statement or other document delivered pursuant to this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made (or deemed made); or

(e) the Borrower shall fail to make any payment in respect of any Debt of the
Borrower in an aggregate amount equal to or in excess of 5% of the Borrower’s
then-current Total Assets; or

(f) any event or condition shall occur which results in the acceleration of the
maturity of any Debt of the Borrower which Debt in the aggregate is at least 5%
of the Borrower’s then-current Total Assets, or enables the holder of such Debt
(or any Person acting on such holder’s behalf) to accelerate the maturity
thereof or, in the case of a Financial Contract, (i) enables the non-defaulting
party to terminate the contract evidencing such Debt and (ii) such event or
condition shall not have been waived or cured by the holder of such Debt within
five (5) Domestic Business Days; or

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

(g) the Borrower shall seek the appointment of a trustee, receiver, liquidator,
custodian or other similar official for it or any substantial part of its
property, or shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or any of its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator or other
similar official for it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or the Borrower shall make a general assignment for the benefit of creditors, or
shall fail generally (or admit in writing its inability) to pay its debts as
they become due, or shall take any action to authorize any of the foregoing; or

(h) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it, and such involuntary case
or other proceeding shall remain undismissed and unstayed for a period of sixty
(60) days; or an order for relief shall be entered against the Borrower under
the federal bankruptcy laws as now or hereafter in effect; or

(i) a judgment or order for the payment of money (not paid or, in the reasonable
determination of the Agent, fully covered by insurance or other indemnity from a
third party) shall be rendered against the Borrower, provided that (i) such
judgment or order shall be in excess of 5% of the Borrower’s then-current Total
Assets or more and (ii) and such judgment or order shall continue unsatisfied or
unstayed for a period of thirty (30) days; or

(j) any investment advisory agreement or management agreement with the
Investment Manager which was in effect on the Effective Date for the Borrower
shall terminate, or the Investment Manager shall cease to be the Investment
Manager to the Borrower unless the successor thereto is a Control Affiliate of
the Investment Manager; or

(k) a Person other than the Custodian (or any Affiliate thereof) or State Street
Bank and Trust Company (or any Affiliate thereof) shall be the custodian for the
assets of the Borrower; or

(l) the Agent for any reason shall cease to have a valid and perfected first
priority security interest in the Collateral, free and clear of all Adverse
Claims other than Liens permitted under Section 5.08 hereof;

then, and in every such event, the Agent shall (i) if requested by Banks
constituting Required Banks by notice to the Borrower terminate the Commitments,
and they shall thereupon terminate, and (ii) if requested by Banks constituting
Required Banks by notice to the Borrower declare the Loans (together with
accrued interest thereon) to be, and the Loans (together with accrued interest
thereon) shall thereupon become, immediately due and payable without

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that in the case of any of the Events of
Default specified in clause (g) or (h) above with respect to the Borrower,
automatically without any notice to the Borrower or any other act by the Agent
or any Bank, the Commitments shall thereupon terminate and the Loans (together
with accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

SECTION 6.02. Remedies. No remedy herein conferred upon the Banks is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law. In the case any one or more of the Events of Default shall have occurred
and be continuing, and whether or not the Banks shall have accelerated the
maturity of the Loans pursuant to Section 6.01 hereof, each Bank, if owed any
amount with respect to the Loans may, with the consent of the Required Banks but
not otherwise, proceed to protect and enforce its rights by suit in equity,
action at law or other appropriate proceeding, for the specific performance of
any covenant or agreement contained in this Agreement or any of the other Loan
Documents, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Bank.

ARTICLE VII.

THE AGENT

SECTION 7.01. Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement, the Notes and the other Loan Documents as are
delegated to the Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto. Any reference to an agent for the
Banks in, or in connection with, any Loan Document shall be a reference to the
Agent.

SECTION 7.02. Action by Agent. The duties and responsibilities of the Agent
hereunder are only those expressly set forth herein. The relationship between
the Agent and the Banks is and shall be that of agent and principal only, and
nothing contained in this Agreement or any of the other Loans Documents shall be
construed to constitute the Agent as a trustee for any Bank. Without limiting
the generality of the foregoing, the Agent shall not be required to take any
action with respect to any Default or Event of Default except as expressly
provided in Article VI.

SECTION 7.03. Consultation with Experts. The Agent may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

SECTION 7.04. Liability of Agent. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or not taken
by it in connection

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

herewith (i) with respect to liability to one or more Banks only, with the
consent or at the request of the Required Banks, or (ii) in the absence of its
own gross negligence, bad faith or willful misconduct. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (a) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of the Borrower; (c) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to it; or (d) the
validity, enforceability, effectiveness or genuineness of this Agreement, the
Notes, the other Loan Documents or any other instrument or writing furnished in
connection herewith or therewith. The Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, statement or other
writing (which may be a bank wire, telex or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.

SECTION 7.05. Indemnification. Each Bank shall, ratably in accordance with its
Commitment Percentage, indemnify the Agent and its affiliates, officers,
directors and employees (to the extent not reimbursed by the Borrower) for all
claims, liabilities, losses, damages, costs, penalties, actions, judgments and
expenses and disbursements of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel (collectively, the
“Liabilities”) that such Person may suffer or incur in connection with this
Agreement or any of the other Loan Documents or any action taken or omitted by
such Person hereunder or thereunder, provided that no Bank shall have any
obligation to indemnify any such Person against any Liabilities that are
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence, bad faith or
willful misconduct, provided, however, that no action taken in accordance with
the directions of the Required Banks shall be deemed to constitute gross
negligence, bad faith or willful misconduct for purposes of this Section.

SECTION 7.06. Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

SECTION 7.07. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower. Upon any resignation of
the Agent, the Required Banks shall have the right to appoint a successor Agent
with, if no Event of Default has occurred and is continuing, the prior written
consent of the Borrower, which consent shall not be unreasonably withheld or
delayed. If no successor Agent shall have been so appointed by the Required
Banks within 30 days after the retiring Agent gives notice of resignation, then
the retiring Agent may, on behalf of the Banks, appoint a successor Agent, which
shall be a commercial bank organized or licensed under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of its appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

SECTION 7.08. Agent as Bank. In its individual capacity, State Street and any
other Bank that serves as a successor Agent hereunder shall have the same
obligations and the same rights, powers and privileges in respect of its
Commitment and the Loans made by it as it would have were it not also the Agent.

SECTION 7.09. Distribution by Agent. If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

SECTION 7.10. Delinquent Banks. (a) Notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, any Bank that
(i) willfully does not or (ii) does not as a result of a Failure (as defined
below) (A) make available to the Agent its pro rata share of any Loan, or
(B) comply with the provisions of Section 9.04 hereof with respect to making
dispositions and arrangements with the other Banks, where such Bank’s share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Banks, in each case
as, when and to the full extent required by the provisions of this Agreement,
shall be deemed delinquent (a “Delinquent Bank”) and shall be deemed a
Delinquent Bank until such time as such delinquency is satisfied. A Delinquent
Bank shall be deemed to have assigned any and all payments due to it from the
Borrower, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining nondelinquent Banks for application to, and reduction of, their
respective pro rata shares of all outstanding Loans. The Delinquent Bank hereby
authorizes the Agent to distribute such payments to the nondelinquent Banks in
proportion to their respective pro rata shares of all outstanding Loans. A
Delinquent Bank shall be deemed to have satisfied in full a delinquency when and
if, as a result of application of the assigned payments to all outstanding Loans
of the nondelinquent Banks, the Banks’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency. The provisions of this Section 7.10 shall not affect the rights of
the Borrower against any such Delinquent Bank.

(b) For purposes of this Section 7.10, a “Failure” of a Bank shall mean (i) it
shall seek the appointment of a trustee, receiver, liquidator, custodian or
other similar official for it or any substantial part of its property, or shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator or other similar
official for it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

involuntary case or other proceeding commenced against it, or (ii) it makes a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing, or (iii) an involuntary case or other proceeding shall be
commenced against it seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it, or (iv) an order for
relief shall be entered against it under the bankruptcy laws as now or hereafter
in effect.

ARTICLE VIII.

CHANGE IN CIRCUMSTANCES

SECTION 8.01. Additional Costs; Capital Adequacy. (a) If any new law, rule or
regulation, or any change after the Effective Date in the interpretation or
administration of any applicable law, rule or regulation by any Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency in connection therewith
issued, promulgated or enacted after the Effective Date shall:

(i) subject any Bank (or its Applicable Lending Office) to any Tax with respect
to its Loans, its Note or its Commitment, except for Excluded Taxes; or

(ii) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or shall impose on any
Bank (or its Applicable Lending Office) any other condition affecting its Loans,
its Note or its Commitment; or

(iii) impose on any Bank any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans or such Bank’s Commitment;

and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, funding, issuing, renewing, extending
or maintaining any Loan or such Bank’s Commitment, or to reduce the amount of
any sum received or receivable by such Bank (or its Applicable Lending Office)
under this Agreement or under its Note with respect thereto, by an amount deemed
by such Bank to be material, then, promptly upon demand by such Bank (and in any
event within thirty (30) days after demand by such Bank) and delivery to the
Borrower of the certificate required by clause (c) hereof (with a copy to the
Agent), the Borrower shall pay to such Bank the additional amount or amounts as
will compensate such Bank for such increased cost or reduction.

(b) If any Bank shall determine that any change after Effective Date in any
existing applicable law, rule or regulation or any new law, rule or regulation
regarding liquidity or capital adequacy, or any change therein, or any change
after the Effective

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

Date in the interpretation or administration thereof by any Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any new request or directive of general applicability regarding
liquidity or capital adequacy (whether or not having the force of law) of any
such authority, central bank or comparable agency issued, promulgated or enacted
after the Effective Date, has or would have the effect of reducing the rate of
return on capital of such Bank (or its parent corporation) as a consequence of
such Bank’s obligations hereunder to a level below that which such Bank (or its
parent corporation) could have achieved but for such law, change, request or
directive (taking into consideration its policies with respect to liquidity and
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, promptly upon demand by such Bank (with a copy to the Agent) (and
in any event within thirty (30) days after demand by such Bank) the Borrower
shall pay to such Bank such additional amount or amounts as will compensate such
Bank (or its parent corporation) for such reduction.

(c) Each Bank will promptly notify the Borrower and the Agent of any event of
which it has knowledge, occurring after the Effective Date, which will entitle
such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank; provided that the Borrower
shall not be required to compensate a Bank pursuant to this Section for any
amounts incurred more than three months prior to the date that such Bank
notifies the Borrower of such Bank’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such three-month period shall be extended to include
the period of such retroactive effect. A certificate of any Bank claiming
compensation under this Section and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and the calculations
used in determining such additional amount or amounts shall be conclusive in the
absence of manifest error. In determining such amount, such Bank may use any
reasonable averaging and attribution methods.

SECTION 8.02. Basis for Determining Interest Rate Inadequate or Unfair. If, on
or prior to the first day of any Interest Period for any borrowing of LIBOR
Loans, the Agent shall determine or be notified by the Required Banks that:

(a) adequate and reasonable methods do not exist for ascertaining the interest
rate applicable for such Interest Period on the basis provided for in the
definition of LIBOR Offered Rate, or

(b) the Adjusted LIBOR Offered Rate as determined by the Agent will not
adequately and fairly reflect the cost to the Banks of funding their LIBOR Loans
for such Interest Period,

the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Banks) to the Borrower and the
Banks. In such event, until the Agent notifies the Borrower and the Banks that
the circumstances giving rise to such suspension

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

no longer exist, (i) any Notice of Borrowing or Notice of Conversion with
respect to LIBOR Loans shall be automatically withdrawn and shall be deemed to
be a request for a Base Rate Loan, (ii) each LIBOR Loan will automatically, on
the last day of the then current Interest Period relating thereto, become a Base
Rate Loan, and (iii) the obligations of the Banks to make LIBOR Loans shall be
suspended until the Agent or the Required Banks determine that the circumstances
giving rise to such suspension no longer exist, whereupon the Agent or, as the
case may be, the Agent at the instruction of the Required Banks, shall so notify
the Borrower and the Banks.

SECTION 8.03. Illegality. If any future applicable law, rule, regulation, treaty
or directive, or any change in any present or future applicable law, rule,
regulation, treaty or directive, or any change in the interpretation or
administration of any present or future applicable law, rule, regulation, treaty
or directive by any Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Bank (or its
LIBOR Lending Office) with any new request or new directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Bank (or its LIBOR Lending
Office) to make, maintain or fund its LIBOR Loans and such Bank shall so notify
the Agent, the Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the Agent that
the circumstances giving rise to such suspension no longer exist, (a) the
commitment of such Bank to make LIBOR Loans or convert Base Rate Loans to LIBOR
Loans shall forthwith be suspended, and (b) such Bank’s Loans then outstanding
as LIBOR Loans, if any, shall be converted automatically to Base Rate Loans on
the last day of the Interest Period applicable to such LIBOR Loans or within
such earlier period as may be required by law. Before giving any notice to the
Agent pursuant to this Section, such Bank shall designate a different LIBOR
Lending Office if such designation will avoid the need for giving such notice
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall reasonably determine that it
may not lawfully continue to maintain and fund any of its outstanding LIBOR
Loans to maturity and shall so specify in such notice, the Borrower shall
promptly prepay in full the then outstanding principal amount of each such LIBOR
Loan, together with accrued interest thereon and any amount payable by the
Borrower pursuant to Section 8.06 hereof. Concurrently with prepaying each such
LIBOR Loan, the Borrower shall borrow a Base Rate Loan in an equal principal
amount from such Bank (on which interest and principal shall be payable
contemporaneously with the related LIBOR Loans of the other Banks), and such
Bank shall make such a Base Rate Loan.

SECTION 8.04. Base Rate Loans Substituted for Affected LIBOR Loans. If (a) the
obligation of any Bank to make LIBOR Loans has been suspended pursuant to
Section 8.03 hereof or (b) any Bank has demanded compensation under
Section 8.01(a) hereof with respect to LIBOR Loans and the Borrower shall, by at
least two LIBOR Business Days’ prior notice to such Bank through the Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer apply:

(a) all Loans which would otherwise be made by such Bank as LIBOR Loans shall be
made instead as Base Rate Loans, and

(b) after each of its LIBOR Loans has been repaid, all payments of principal
which would otherwise be applied to repay such LIBOR Loans shall be applied to
repay its Base Rate Loans instead.

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

SECTION 8.05. Replacement Banks. Upon (a) the election of any Bank to request
reimbursement by the Borrower for amounts due under Sections 8.01 or 8.03
hereof, (b) the suspension of any Bank’s obligation to make, convert to or
continue LIBOR Loans or (c) any Bank becoming a Delinquent Bank, the Borrower
may, upon prior written notice to the Agent and such Bank, request that the
Agent find a replacement Bank which shall be reasonably satisfactory to the
Agent and the Borrower (a “Replacement Bank”). Each Bank agrees that, should it
be identified for replacement pursuant to this Section 8.05, it will promptly
execute and deliver all documents and instruments reasonably required by the
Borrower to assign such Bank’s Loans and Commitment to the applicable
Replacement Bank. The Agent shall cooperate with the Borrower in seeking a
Replacement Bank and shall use its best efforts to identify a Replacement Bank
and complete the assignment to such Replacement Bank of such Loans and
Commitment within 45 days of said written notice.

SECTION 8.06. Indemnity. The Borrower agrees to indemnify each Bank and to hold
each Bank harmless from and against any loss, cost or expense (excluding,
however, the LIBOR Margin) that such Bank shall sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
any LIBOR Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Bank to lenders of funds obtained
by it in order to maintain its LIBOR Loans, (b) default by the Borrower in
making a borrowing or conversion after the Borrower has given (or is deemed to
have given) a Notice of Borrowing or a Notice of Conversion relating thereto in
accordance with Section 2.02 hereof or (c) the making of any payment of a LIBOR
Loan or the making of any conversion of any such Loan to a Base Rate Loan on a
day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Bank to lenders of funds
obtained by it in order to maintain any such Loans.

SECTION 8.07. Change of Law. For the avoidance of doubt and notwithstanding
anything herein to the contrary, for all purposes of this Credit Agreement,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank”)
and all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law) and (ii) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law). For the purposes of this Section 8.07, any such directive or issuance
pursuant to Dodd-Frank or Basel III shall be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01. Notices. All notices, requests, consents and other communications
to any party hereunder shall be in writing (including facsimile transmission or
similar writing)

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

and shall be given to such party at its address or telex number or facsimile
number set forth on Schedule 1 attached hereto. Each such notice, request,
consent or other communication shall be effective (a) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified in this
Section and the appropriate confirmation is received, (b) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (c) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Agent under Article II or Article VII shall not be effective until received.

SECTION 9.02. No Waivers. No failure or delay by the Agent or any Bank in
exercising any right, power or privilege hereunder or under any Notes shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.03. Expenses; Indemnification. (a) The Borrower shall promptly pay
(i) all reasonable and documented out-of-pocket expenses of the Agent, including
reasonable fees and disbursements of special counsel for the Agent, in
connection with the preparation, negotiation and closing of this Agreement and
the Loan Documents, the syndication of the facility established hereby, any
waiver or consent hereunder or any amendment hereof or thereof or any waiver of
any Default or Event of Default or alleged Default or Event of Default
hereunder, and any amendment or termination hereof or thereof and (ii) if a
Default or an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Agent and each Bank, including reasonable fees and disbursements
of outside legal counsel, in connection with such Default or Event of Default
and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom. For the avoidance of doubt, the Borrower shall not be
obligated to pay any amounts pursuant to this Section 9.03(a) on account of
Taxes.

(b) The Borrower agrees to indemnify the Agent, each Bank and each of their
affiliates, officers, directors and employees (each, a “Covered Person”) and
hold each Covered Person harmless from and against any and all Liabilities which
may be incurred by or asserted or awarded against such Covered Person, in each
case arising out of or in connection with any investigative, administrative or
judicial proceeding (whether or not such Covered Person shall be designated a
party thereto) relating to or arising out of this Agreement or the Loan
Documents or any actual or proposed use of proceeds of Loans hereunder, provided
that no Covered Person shall have the right to be indemnified hereunder for
Liabilities that are determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Covered Person’s gross
negligence, bad faith or willful misconduct. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, or other such amounts arising from any non-Tax claim.

SECTION 9.04. Setoff. During the continuance of any Event of Default, any
deposits or other sums credited by or due from any of the Banks to the Borrower
(subject, in the case of State Street, to any agreements or limitations
applicable to the Custodian’s rights with respect to any such deposits which are
contained in, and solely to the extent that such deposits constitute collateral
subject to, any control agreement (i) entered into prior to the date hereof

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

among the Custodian, the Borrower and one or more third parties or (ii) entered
into hereafter among the Custodian, the Borrower and one or more third parties
that does not contain a waiver or prohibition of State Street’s right of setoff
with respect to such deposits) may be applied to or setoff by such Bank against
the payment of the Obligations of the Borrower to such Bank. Each of the Banks
agrees with each other Bank that if such Bank shall receive from the Borrower
whether by voluntary payment, exercise of the right of setoff, counterclaim,
cross action, or enforcement of a claim based on the Obligations owing to such
Bank by proceedings against the Borrower at law or in equity or by proof thereof
in bankruptcy, reorganization, liquidation, receivership or similar proceedings,
or otherwise, and shall retain and apply to the payment of the Obligations owing
to such Bank any amount in excess of its ratable portion of the payments
received by all of the Banks with respect to the Obligations owed to all of the
Banks, such Bank will make such disposition and arrangements with the other
Banks with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Bank
receiving in respect of the Obligations owing to it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Bank, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

SECTION 9.05. Amendments and Waivers. Any provision of this Agreement or any of
the other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Agent are affected thereby, by the
Agent); provided that no such amendment or waiver shall, unless signed by each
affected Bank (a) increase the Commitment Amount of any Bank (except as provided
in Section 9.06(c) hereof) or subject any Bank to any additional obligation,
(b) reduce or forgive the principal of or rate of interest on any Loan or any
fees to the Banks hereunder (other than the application of the default rate of
interest pursuant to Section 2.06(c) hereof), (c) postpone the date fixed for
any payment of principal of or interest on any Loan or any fees to the Banks
hereunder or for the termination of the Commitments (other than pursuant to
Section 2.08(b) hereof), or (d) change the percentage of the Commitment Amounts
or of the aggregate unpaid principal amount of the Loans, or the number of
Banks, which shall be required for the Banks or any of them to take any action
under this Section or any other provision of this Agreement. No delay or
omission on the part of any Bank or any holder hereof in exercising any right
hereunder shall operate as a waiver of such right or of any other rights of such
Bank or such holder, nor shall any delay, omission or waiver on any one occasion
be deemed a bar or waiver of the same or any other right on any further
occasion.

SECTION 9.06. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all of the Banks

(b) Subject to clause (f) below, any Bank may at any time grant to one or more
commercial banks (each a “Participant”) participating interests in its
Commitment or all of its Loans. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower and the Agent, such Bank shall remain responsible for the performance
of its obligations hereunder, and the Borrower and the Agent shall continue to
deal solely and directly

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (a), (b), (c) or
(d) of Section 9.05 hereof without the consent of the Participant. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest; provided that no Participant shall be entitled to
receive an amount greater than its pro rata share of any amount the selling Bank
would have received hereunder had no participation been sold (and each
Participant shall be required to satisfy any requirements the selling Bank is
required to satisfy to receive such benefits). An assignment or other transfer
which is not permitted by clause (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this clause (b). Each Bank that sells a
participation, acting for this purpose as an agent of the Borrower, shall
maintain a register for the recordation of the names and addresses of each
Participant, and the Commitment of, and principal amount (and stated interest)
of the Loans owing to, each Participant pursuant to the terms hereof (the
“Participant Register”). The entries in the Participant Register shall be
conclusive in the absence of manifest error, and the Borrower, the Agent and the
Banks may treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

(c) Subject to clause (f) below, any Bank may at any time assign to one or more
banks (each an “Assignee”) all, or a proportionate amount of at least $5,000,000
of all, of its rights and obligations under this Agreement and the Notes, and
such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Acceptance (each an “Assignment and Acceptance”) in substantially
the form of Exhibit F attached hereto executed by such Assignee and such
transferor Bank, with, if no Event of Default has occurred and is continuing,
the written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed, and of the Agent, which consent shall not be unreasonably
withheld or delayed; provided that no such consent of the Borrower or the Agent
shall be required if the Assignee is a Control Affiliate of the transferor Bank.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Bank of an amount equal to the purchase price agreed between
such transferor Bank and such Assignee with respect to the interest assigned,
such Assignee shall be a Bank party to this Agreement (in addition to any
interest of such Bank held prior to such assignment) and shall have all the
rights and obligations of a Bank with the Commitment Amount as set forth in such
instrument of assumption (in addition to any interest of such Bank held prior to
such assignment), and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this clause (c), the transferor Bank, the Agent and the Borrower shall make
appropriate

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

arrangements so that, if required, new Notes are issued to the Assignor and the
Assignee, and the Agent shall be authorized to revise Schedule 1 to reflect such
assignment and to circulate such revised Schedule 1 to the Banks and the
Borrower, which revised Schedule 1 shall be deemed to be a part hereof and shall
be incorporated by reference herein. In connection with any such assignment, the
transferor Bank shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,000. The Assignee shall, prior to the date of
consent of the Borrower to the assignment, deliver to the Borrower and the Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 2.12 hereof (and shall
thereafter be subject to the requirements thereof).

(d) Without notice to or consent of any Person, any Bank may at any time assign
all or any portion of its rights under this Agreement, and its Note, to a
Federal Reserve Bank. No such assignment shall release the transferor Bank from
its obligations hereunder.

(e) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 2.10(c) or Section 8.01
hereof than such Bank would have been entitled to receive with respect to the
rights transferred, unless such transfer is made with the Borrower’s prior
written consent.

(f) No bank may become an Assignee pursuant to clause (c) above or an Additional
Commitment Bank pursuant to Section 2.09 hereof unless such bank constitutes a
“bank” (as such term is used in Section 18(f)(1) of the Investment Company Act)
in the reasonable judgment of the Borrower and the Agent. No Person may become a
Participant or an Assignee pursuant to clause (b) or (c) above or an Additional
Commitment Bank pursuant to Section 2.09 hereof if that Person is an Affiliate
of the Borrower.

(g) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment of, and principal amount of (and stated interest
on) the Loans owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive in the absence
of manifest error, and the Borrower, the Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and the
Banks, at any reasonable time and from time to time upon reasonable prior
notice.

SECTION 9.07. Governing Law; Submission to Jurisdiction. This Agreement and each
of the other loan documents are contracts under the laws of The Commonwealth of
Massachusetts and shall for all purposes be construed in accordance with and
governed by the laws of said Commonwealth of Massachusetts (excluding the laws
applicable to conflicts of law). The Borrower agrees that any suit for the
enforcement of this agreement or any of the other Loan Documents or any other
action brought by such person arising hereunder or in any

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

way related to this agreement or any of the other Loan Documents whether
sounding in contract, tort, equity or otherwise, shall be brought in the courts
of The Commonwealth of Massachusetts or the federal court sitting therein, and
consents to the exclusive jurisdiction of such court and the service of process
in any suit being made upon such person by mail at the address specified in
Section 9.01 hereof. The Borrower hereby waives any objection that it may now or
hereafter have to the venue of any suit brought in Suffolk County, Massachusetts
or any court sitting therein or that a suit brought therein is brought in an
inconvenient court. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Agent or any Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

SECTION 9.08. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. Except as prohibited by law, the Borrower hereby waives any
right it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Borrower
(a) certifies that no representative, agent or attorney of any Bank or the Agent
has represented, expressly or otherwise, that such Bank or the Agent would not,
in the event of litigation, seek to enforce the foregoing waivers and
(b) acknowledges that the Agent and the Banks have been induced to enter into
this Agreement and the other Loan Documents to which it is a party by, among
other things, the waivers and certifications contained herein.

SECTION 9.09. Confidential Information. (a) Each Bank agrees that any
information, documentation or materials provided by the Borrower or the
Borrower’s Affiliates, employees, agents or representatives (“Representatives”)
disclosing the portfolio holdings of the Borrower or disclosing other non-public
information pursuant to this Agreement or the Loan Documents (“Confidential
Material”), whether before or after the date of this Agreement, shall be treated
confidentially, using the same degree of care that such Bank uses to protect its
own similar material.

(b) Such Confidential Material may be disclosed to Representatives of each Bank
who need to know such information in connection with the transactions
contemplated herein or in connection with managing the relationship of such Bank
or its Affiliates with the Borrower (it being understood that the Bank will
inform such Representatives when such disclosure is made of the confidential
nature of such information and will cause such Representatives to comply with
the provisions of this Section 9.09) but shall not be disclosed to any third
party and may not be used for purposes unrelated to the transactions
contemplated by the Loan Documents, including without limitation for the
purposes of buying or selling securities, including shares issued by the
Borrower; provided, however, that the Banks may disclose Confidential Material
to (i) the Federal Reserve Board pursuant to applicable rules and regulations
promulgated by the Federal Reserve Board (which, as of the Effective Date,
require a filing of a list of all Margin Stock which directly or indirectly
secures a Loan), (ii) the extent required by statute, rule, regulation or
judicial process, (iii) counsel for any of the Banks or the Agent in connection
with this Agreement or any of the other Loan

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

Documents, (iv) bank examiners, auditors and accountants, or (v) any Assignee or
Participant (or prospective Assignee or Participant) as long as such Assignee or
Participant (or prospective Assignee or Participant) first agrees to be bound by
the provisions of this Section 9.09.

Each Bank agrees to promptly provide such information as is reasonably requested
by the Borrower in order for the Borrower to monitor (as required by applicable
law) whether the Bank’s use of Confidential Material complies with this
Section 9.09. Notwithstanding the foregoing, nothing in this Agreement or the
Loan Documents shall prevent any of the parties hereto and their respective
directors, officers, employees, agents and advisors from disclosing to any and
all Persons the tax treatment and tax structure of the transactions contemplated
by this Agreement.

SECTION 9.10. USA Patriot Act. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act.

SECTION 9.11. Miscellaneous. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. This
Agreement and each of the other Loan Documents constitute the entire agreement
and understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof. The provisions of this Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

[the remainder of this page has been intentionally left blank]

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending this Agreement to take effect
as a sealed instrument, have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

 

NEXPOINT CAPITAL, INC. By: LOGO [g888334ex10_10pg059.jpg] Name: Brian Mitts
Title: Vice President and Chief Financial Officer STATE STREET BANK AND TRUST
COMPANY, individually and as Agent By:   Name: James H. Reichert Title: Vice
President

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending this Agreement to take effect
as a sealed instrument, have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

 

NEXPOINT CAPITAL, INC. By:   Name: Title: STATE STREET BANK AND TRUST COMPANY,
individually and as Agent By: LOGO [g888334ex10_10pg060.jpg] Name: James H.
Reichert Title: Vice President

 

NEXPOINT CAPITAL, INC. CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

BORROWER:

NEXPOINT CAPITAL, INC.

300 Crescent Court, Suite 700

Dallas, Texas 75201

Attention: Brian Mitts

Phone: 972-419-2556

Email: bmitts@highlandfunds.com

 

SCHEDULE I



--------------------------------------------------------------------------------

BANKS:

   COMMITMENT
AMOUNT      COMMITMENT
PERCENTAGE  

STATE STREET BANK AND TRUST COMPANY

   $ 25,000,000         100 % 

For funding or payment notices:

Domestic Lending Office:

Mutual Fund Lending Department

100 Huntington Avenue

Copley Place, Tower 2

Boston, MA 02116

Attn. Peter J. Connolly, Assistant Vice President

- CSU Manager

Tel: (617) 662-8588

Fax: (617) 988-6677

Email: ais-loanops-csu@statestreet.com, and

LIBOR Lending Office:

Mutual Fund Lending Department

100 Huntington Avenue

Copley Place, Tower 2

Boston, MA 02116

Attn. Peter J. Connolly, Assistant Vice President

- CSU Manager

Tel: (617) 662-8588

Fax: (617) 988-6677

Email: ais-loanops-csu@statestreet.com, and

For all other notices:

Mutual Fund Lending Department

100 Huntington Avenue

Copley Place Tower 2

Boston, MA 02116

Attn: James Reichert

Tel: (617) 662-8620

Fax: (617) 662-8665

 

SCHEDULE I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

U.S. $[            ]             , 20    

FOR VALUE RECEIVED, NEXPOINT CAPITAL, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [INSERT NAME OF BANK] (the “Bank”) at the
head office of the Agent (as defined below) at Copley Place Tower 2, Boston,
Massachusetts 02116:

(a) on the Termination Date (as defined in the Credit Agreement referred to
below) the principal amount of [INSERT COMMITMENT AMOUNT] (U.S. $        ) or,
if less, the aggregate unpaid principal amount of Loans advanced by the Bank to
the Borrower pursuant to the Credit Agreement, dated as of January 6, 2015 (as
amended and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Bank, other banks parties thereto and State Street Bank and Trust
Company, as agent (the “Agent”);

(b) the principal outstanding hereunder from time to time at the times provided
in the Credit Agreement; and

(c) interest on the principal balance hereof from time to time outstanding from
the Effective Date (as defined in the Credit Agreement) through and including
the Termination Date at the times and at the rates provided in the Credit
Agreement.

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Bank and any permitted
holder hereof are entitled to the benefits of the Credit Agreement and the other
Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any permitted holder hereof may exercise the respective remedies
provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. All capitalized terms used in this
Note and not otherwise defined herein shall have the same meanings herein as in
the Credit Agreement.

The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the date of any Loan or at the time of receipt of any payment of principal
of this Note, an appropriate notation on the grid attached to this Note, or the
continuation of such grid, or any other similar record, including computer
records, reflecting the making of such Loan or (as the case may be) the receipt
of such payment. The outstanding amount of the Loans set forth on the grid
attached to this Note, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Bank with respect to any
Loans shall, absent manifest error, be prima facie evidence of the principal
amount thereof owing and unpaid to the Bank, but the failure to record, or any
error in so recording, any such amount on any such grid, continuation or other
record shall not limit or otherwise affect the obligation of the Borrower
hereunder or under the Credit Agreement to make payments of principal of and
interest on this Note when due.

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

EXHIBIT A – FORM OF NOTE



--------------------------------------------------------------------------------

If any one or more of the Events of Default shall occur and be continuing, the
entire unpaid principal amount of this Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.

No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN
THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 9.01 OF THE CREDIT AGREEMENT. THE BORROWER HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT
BROUGHT IN SUFFOLK COUNTY, MASSACHUSETTS OR ANY SUCH COURT SITTING IN SUFFOLK
COUNTY, MASSACHUSETTS OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT THE BANK MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

[the remainder of this page has been intentionally left blank]

 

EXHIBIT A – FORM OF NOTE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending this Note to take effect as a
sealed instrument, has caused this Note to be signed as a as a document under
seal in its name by its duly authorized officer as of the day and year first
above written.

 

NEXPOINT CAPITAL, INC. By:

 

Name: Title:

 

EXHIBIT A – FORM OF NOTE



--------------------------------------------------------------------------------

Date

   Amount
of Loan    Type
of Loan    Amount of
Principal Paid
or Prepaid    Balance of
Principal
Unpaid    Notation
Made By:                                                                        
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
           



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

NOTICE OF BORROWING

 

DATE: TO: STATE STREET BANK AND TRUST COMPANY, as Agent ATTN: Peter J. Connolly
Assistant Vice President - CSU Manager Tel: (617) 662-8588 Fax: (617) 988-6677
Email: ais-loanops-csu@statestreet.com and FROM: [             ]

Reference is hereby made to that certain Credit Agreement, dated as of
January 6, 2015 (such agreement, as amended and in effect from time to time, the
“Credit Agreement”), among NEXPOINT CAPITAL, INC., a Delaware corporation, the
lending institutions referred to therein as Banks, and State Street Bank and
Trust Company, as Agent. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.

Pursuant to Section 2.02(a) of the Credit Agreement, please make the Loans
described below.

 

[Domestic][LIBOR] Business Day of proposed borrowing:

Amount of Loan requested:

$                

Aggregate amount of Loans outstanding (after giving effect to the Loan requested
hereby):

$                

Maximum Loans per attached Borrowing Base Report:

$                

[Interest Period:]

[Instructions for Wire to Third Party/Paying Agent:]

                                                     

 

EXHIBIT B – FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

Attached hereto is a Borrowing Base Report dated as of                     .

The undersigned hereby certifies that: (a) on the date of this notice and
immediately after giving effect to the borrowing of the Loan(s) as set forth
herein, the aggregate outstanding principal amount of the Loans do not and will
not exceed the least of the Borrowing Base, the Aggregate Commitment Amount and
the Maximum Amount, (b) the representations and warranties of the Borrower in
Article IV of the Credit Agreement are true and correct in all material respects
as of the date hereof and will be true and correct in all material respects
immediately after giving effect to the borrowing of the Loan(s) as set forth
herein, in each case except to the extent such representations and warranties
expressly are expressly stated to have been made as of a specific earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such specific date, and (c) no Default or
Event of Default has occurred and is continuing or will occur immediately after
giving effect to the borrowing, as set forth herein.

 

NEXPOINT CAPITAL, INC. By:

 

Name: Title:

 

EXHIBIT B – FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONVERSION

 

DATE:    TO:    STATE STREET BANK AND TRUST COMPANY, as Agent ATTN:    Peter J.
Connolly    Assistant Vice President - CSU Manager    Tel: (617) 662-8588   
Fax: (617) 988-6677    Email: ais-loanops-csu@statestreet.com and FROM:   
[            ]

Reference is hereby made to that certain Credit Agreement, dated as of
January 6, 2015 (such agreement, as amended and in effect from time to time, the
“Credit Agreement”), among NEXPOINT CAPITAL, INC., a Delaware corporation, the
lending institutions referred to therein as Banks, and State Street Bank and
Trust Company, as Agent. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.

Pursuant to Section 2.02(b) of the Credit Agreement, please convert or continue
the following Loan as set forth below

 

Existing Loan      New Loan

Type

   Amount     

Continue As/Convert to

   Amount      Date*    Interest Period

LIBOR

   $                    LIBOR    $                      

Base Rate

   $                    Base Rate    $                       N/A

If LIBOR, last day of current Interest Period is:                     

   

           

The undersigned hereby certifies that: (a) on the date of this notice and
immediately after giving effect to the conversion or continuation of the Loan(s)
as set forth herein, the aggregate outstanding principal amount of the Loans do
not and will not exceed the least of the Aggregate Commitment Amounts, the
Borrowing Base and the Maximum Amount, and (b) no Default or Event of Default
has occurred and is continuing under the Credit Agreement or any of the other
Loan Documents or will occur under the Credit Agreement or any of the other Loan
Documents immediately after giving effect to the conversion or continuation of
the Loan(s) as set forth herein.

 

EXHIBIT C – FORM OF NOTICE OF CONVERSION



--------------------------------------------------------------------------------

NEXPOINT CAPITAL, INC. By:

 

Name: Title:

 

* Must be a Domestic Business Day or a LIBOR Business Day, as applicable.

 

EXHIBIT C – FORM OF NOTICE OF CONVERSION



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING BASE REPORT

Date                     

To each of the Banks referred

to below

c/o State Street Bank and

Trust Company, as Agent

100 Huntington Avenue

Boston, Massachusetts 02116

Attention:

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of January 6, 2015
(as amended and in effect from time to time, the “Credit Agreement”), by and
among NEXPOINT CAPITAL, INC., a Delaware corporation (the “Borrower”), the
lending institutions referred to therein as Banks (collectively, the “Banks”),
and State Street Bank and Trust Company, as agent for the Banks. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

This Borrowing Base Report is delivered to you [as part of a Notice of
Borrowing] [pursuant to Section 5.01(c) of the Credit Agreement]. The
undersigned hereby certifies to you that (a) Annex 1 is a true and accurate
calculation of the Borrowing Base as at the end of [INSERT DATE], determined in
accordance with the requirements of the Credit Agreement, and (b) Annex 2 is a
true and accurate list of assets owned by the Borrower as of the date hereof
which, pursuant to the provisions of this Section 2.3 of the Security Agreement,
do not constitute Collateral.

 

NEXPOINT CAPITAL, INC. By:

 

Name: Title:

 

EXHIBIT D – FORM OF BORROWING BASE REPORT



--------------------------------------------------------------------------------

Annex 1

to Borrowing Base Report

As of:                     

 

a) Total Assets

$                

Total liabilities

$                

Plus: Fair market value of assets pledged in excess of stated liability

$                

Plus: Financial Contract Liability (without duplication)

$                

Plus: Debt (without duplication)

$                

Less: Senior Securities Representing Indebtedness

($              ) 

b) Total Liabilities:

$                

Adjusted Net Assets (a minus b)

$                

Borrowing Base shall equal the lesser of:

(i) 33 1/3% of Adjusted Net Assets

$                

Or

(ii) The sum of:

Senior Loans:

75% of Eligible Senior Loans rated B- / B3 or better, trading ³ 90% of par

$                

60% of Eligible Senior Loans rated B- / B3 or better, trading ³ 50% but < 90% of
par

$                

30% of Eligible Senior Loans rated CCC+ /Caa1 or better, trading ³ 30% but < 90%
of par

$                

All other asset types:

90% of the sum of (i) Eligible Government Securities plus (ii) Eligible
Commercial Paper rated A1 / P1 or better

$                

80% of Eligible Domestic Debt Securities rated BBB- / Baa3 or better

$                

80% of Eligible OECD Sovereign Debt Securities rated BBB- / Baa3 or better

$                

80% of Eligible Guaranteed Debt Securities rated BBB- / Baa3 or better

$                

70% of Eligible Domestic Debt Securities rated BB- / Ba3 or better (but below
BBB- / Baa3)

$                

60% of Eligible Domestic Debt Securities rated B- / B3 or better (but below BB-
/ Ba3)

$                

50% of Eligible Common Securities

$                

30% of High Yield Eligible Domestic Debt Securities

$                

Sub-total

$                

 

ANNEX I TO BORROWING BASE REPORT



--------------------------------------------------------------------------------

Exclusions:

Highly Speculative Investments

(i) 20% of sub-total above

$                

(ii) total market value of the sum of (a) all Eligible Commercial Paper,
Eligible Domestic Debt Securities, Eligible Government Securities, Eligible
Guaranteed Debt Securities, Eligible OECD Sovereign Debt Securities and Eligible
Senior Loans, in each such case which has a market value less than 50% of the
par value thereof, (b) all Eligible Senior Loans (i) that are unsecured loans or
other extensions of credit, (ii) that are loans or other extensions of credit
secured by a lien that is not a first perfected lien, or (iii) the issuer in
respect of which is domiciled (or whose principal place of business is located)
outside the United States, and (c) all High Yield Eligible Domestic Debt
Securities

$                

If (ii) is greater than (i), excess amount to be excluded from sub-total above

($              ) 

Single Non-U.S. Country

(i) 10% of sub-total above

$                

(ii) total market value of investments in any single non-U.S. country included
in sub-total above

$                

If (ii) is greater than (i), excess amount to be excluded from sub-total above

($              ) 

Single Issuer

(i) 5% of sub-total above

$                

(ii) total market value of securities attributable to any single issuer included
in sub-total above

$                

If (ii) is greater than (i), excess amount to be excluded from sub-total above

($              ) 

Sum:

$                

All terms as defined in the credit agreement.

 

* No asset shall be included in the calculation of the Borrowing Base if it
constitutes an Illiquid Asset or an asset which is the subject of a reverse
repurchase agreement, dollar roll or securities lending transaction.

** Should any security or loan have multiple ratings, the lower rating shall
prevail.

 

ANNEX I TO BORROWING BASE REPORT



--------------------------------------------------------------------------------

Annex 2

to Borrowing Base Report

As of:                     

 

ANNEX II TO BORROWING BASE REPORT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

CERTIFICATE OF NO DEFAULT

Date:                     

Reference is made to the certain Credit Agreement, dated as of January 6, 2015
(as amended and in effect from time to time, the “Credit Agreement”), by and
among NEXPOINT CAPITAL, INC., a Delaware corporation (the “Borrower”), the
lending institutions referred to therein as Banks (collectively, the “Banks”),
and State Street Bank and Trust Company, as agent for the Banks.

The undersigned officer of the Borrower hereby certifies as of the date hereof
that he/she is an Authorized Signatory of the Borrower, and that, as such he/she
is authorized to execute and deliver this Certificate to the Banks, and that:

The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision a
detailed review of the transactions and conditions (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements and/or Borrowing Base Report.

To the best of the undersigned’s knowledge, the Borrower during such period has
observed, performed or satisfied all of its covenants and other agreements and
satisfied every condition in the Credit Agreement to be observed, performed or
satisfied by the Borrower and the undersigned has no knowledge of any Default or
Event of Default.

IN WITNESS HEREOF, the undersigned has executed this Certificate as of
                    .

 

By:

 

Name: Title:

 

EXHIBIT E – FORM OF CERTIFICATE OF NO DEFAULT



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

ASSIGNMENT AND ACCEPTANCE

Dated as of                     

Reference is made to the Credit Agreement, dated as of January 6, 2015 (as from
time to time amended and in effect, the “Credit Agreement”), by and among
NEXPOINT CAPITAL, INC., a Delaware corporation (the “Borrower”), the lending
institutions referred to therein as Banks (collectively, the “Banks”) and State
Street Bank and Trust Company, as agent (in such capacity, the “Agent”) for the
Banks. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

                                          (the “Assignor”) and
                                         (the “Assignee”) hereby agree as
follows:

§1. Assignors. Subject to the terms and conditions of this Assignment and
Acceptance, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes without recourse to the Assignor, a
[$        ] interest in and to the rights, benefits, indemnities and obligations
of the Assignor under the Credit Agreement equal to [    %] in respect of the
Assignor’s Commitment Amount immediately prior to the Effective Date (as
hereinafter defined).

§2. Assignor’s Representations. The Assignor (a) represents and warrants that
(i) it is legally authorized to enter into this Assignment and Acceptance,
(ii) as of the date hereof, its Commitment Amount is [$        ], its Commitment
Percentage is [    %], the aggregate outstanding principal balance of its Loans
equals [$        ], (in each case before giving effect to the assignment
contemplated hereby and without giving effect to any contemplated assignments
which have not yet become effective), and (iii) immediately after giving effect
to all assignments which have not yet become effective, the Assignor’s
Commitment Percentage will be sufficient to give effect to this Assignment and
Acceptance, (b) makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any of the
other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any of the other Loan
Documents or any other instrument or document furnished pursuant thereto or the
attachment, perfection or priority of any security interest or mortgage, other
than that it is the legal and beneficial owner of the interest being assigned by
it hereunder free and clear of any claim or encumbrance; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other Person primarily or secondarily
liable in respect of any of the Loans, or the performance or observance by the
Borrower or any other Person primarily or secondarily liable in respect of any
of the Loans of any of its obligations under the Credit Agreement or any of the
other Loan Documents or any other instrument or document delivered or executed
pursuant thereto; and (d) attaches hereto the Note delivered to it under the
Credit Agreement.

 

EXHIBIT F – FORM OF ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

[The Assignor requests that the Borrower exchange the Assignor’s Note for new
Notes payable to the Assignor and the Assignee as follows:]

 

[Notes Payable to:    Amount of Note:  

Assignor

   $                

Assignee

   $              ] 

§3. Assignee’s Representations. The Assignee (a) represents and warrants that
(i) it is duly and legally authorized to enter into this Assignment and
Acceptance, (ii) the execution, delivery and performance of this Assignment and
Acceptance do not conflict with any provision of law or of the charter or
by-laws of the Assignee, or of any agreement binding on the Assignee, (iii) all
acts, conditions and things required to be done and performed and to have
occurred prior to the execution, delivery and performance of this Assignment and
Acceptance, and to render the same the legal, valid and binding obligation of
the Assignee, enforceable against it in accordance with its terms, have been
done and performed and have occurred in due and strict compliance with all
applicable laws; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agent or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank; and (f) attaches hereto the form(s) required to be
delivered by it pursuant to Section 2.12 of the Credit Agreement.

§4. Effective Date. The effective date for this Assignment and Acceptance shall
be [                    ] (the “Effective Date”). Following the execution of
this Assignment and Acceptance each party hereto shall deliver its duly executed
counterpart hereof to the Agent for consent by the Agent (and the Borrower, if
required by the Credit Agreement) and recording in the register by the Agent.
Schedule 1 to the Credit Agreement shall thereupon be replaced as of the
Effective Date by the Schedule 1 annexed hereto.

§5. Rights Under Credit Agreement. Upon such acceptance and recording, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Bank thereunder, provided that, without the
Borrower’s prior written consent, the Assignee shall not be entitled to receive
any greater payment under Section 2.10(c) or Section 8.01 of the Credit
Agreement than the Assignor would have been entitled to receive with respect to
the rights transferred, and (b) the Assignor shall, with respect to that portion
of its interest under the Credit Agreement assigned hereunder, relinquish its
rights and be released from its obligations under the Credit Agreement;
provided, however, that the Assignor shall retain its rights to be indemnified
pursuant to Section 9.03 of the Credit Agreement with respect to any claims or
actions arising prior to the Effective Date.

 

EXHIBIT F – FORM OF ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

§6. Payments. Upon such acceptance of this Assignment and Acceptance by the
Agent and such recording, from and after the Effective Date, the Agent shall
make all payments in respect of the rights and interests assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and the Assignee shall make any appropriate adjustments
in payments for periods prior to the Effective Date by the Agent or with respect
to the making of this assignment directly between themselves.

§7. Governing Law. THIS ASSIGNMENT AND ACCEPTANCE IS INTENDED TO TAKE EFFECT AS
A SEALED INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT REFERENCE TO CONFLICT OF
LAWS).

§8. Counterparts. This Assignment and Acceptance may be executed in any number
of counterparts which shall together constitute but one and the same agreement.

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

[ASSIGNOR] By:

 

Name: Title: [ASSIGNEE] By:

 

Name: Title:

 

EXHIBIT F – FORM OF ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

CONSENTED TO: [NEXPOINT CAPITAL, INC. By:

 

Name: Title:] STATE STREET BANK AND TRUST COMPANY, as Agent By:

 

Name: Title:

 

EXHIBIT F – FORM OF ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

PERFECTION CERTIFICATE

The undersigned, the                                          of NEXPOINT
CAPITAL, INC., a Delaware Corporation (the “Company”), hereby certifies, with
reference to a certain Security Agreement dated as of January 6, 2015 (terms
defined in such Security Agreement having the same meanings herein as specified
therein), between the Company and STATE STREET BANK AND TRUST COMPANY, in its
capacity as agent (in such capacity, the “Agent”), to the Agent as follows:

 

1. Name.

The exact legal name of the Company as that name appears on its [FORMATION
DOCUMENT] is as follows:

 

  Source:   UCC § 9-503(a).

 

2. Other Identifying Factors.

(a) The following is the mailing address of the Company:

 

  Source:   UCC § 9-516(b)(5)(A).

(b) If different from its mailing address, the Company’s place of business or,
if more than one, its chief executive office is located at the following
address:

 

Address

  

County

  

State

                             

 

  Source:   UCC §§ 9-301(1) and 9-307; former UCC §§ 9-103(3), 9-103(4), 9-
401(6).

(c) The following is the type of organization of the Company:

 

  Source:   UCC § 9-516(b)(5)(C).

(d) The following is the jurisdiction of the Company’s organization:

 

  Source:   UCC § 9-516(b)(5)(C).

(e) The following is the Company’s state issued organizational identification
number [state “None” if the state does not issue such a number]:

 

  Source:   UCC § 9-9-516(b)(5)(C).

 

EXHIBIT G – FORM OF PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

3. Other Names, Etc.

(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

 

  Source:   UCC § 9-507(c); former UCC § 9-402(7) (second and third sentences).

(b) Attached hereto as Schedule 3 is the information required in § 2 for any
other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years:

 

  Source:   UCC § 9-316; former UCC § 9-402(7) (second and third sentences).

 

4. Other Current Locations.

(a) The following are all other locations in the United States of America in
which the Company maintains any books or records relating to any of the
Collateral:

 

Address

  

County

  

State

                             

 

  Source:   UCC §§ 9-301(2) and (3); former UCC §§ 9-103(3), 9-103(4), 9-401(6).

(b) The following are all other places of business of the Company in the United
States of America:

 

Address

  

County

  

State

                             

 

  Source:   UCC §§ 9-301(2) and (3); former UCC §§ 9-103(1) and 9-401(1) (Third
Alternative).

 

EXHIBIT G – FORM OF PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

(c) The following are the names and addresses of all persons or entities other
than the Company which have possession or are intended to have possession of any
of the Collateral consisting of instruments or chattel paper:

 

                                         

 

  Source:   UCC §§ 9-301(2) and (3), 9-312 and 9-313; former UCC §§ 9-103(1), 9-
103(4), 9-304(2) and 9-304(3); see also former UCC §§ 2-326(3), 9-114, 9-305,
9-308 and 9-408.

 

5. Prior Locations.

(a) Set forth below is the information required by § 4(a) or (b) with respect to
each location or place of business previously maintained by the Company at any
time during the past five years in a state in which the Company has previously
maintained a location or place of business at any time during the past four
months:

 

Address

  

County

  

State

                                         

 

  Source:   Former UCC §§ 9-103(3)(e) and 9-401(3).

IN WITNESS WHEREOF, I have hereunto signed this Certificate on
[                    ].

 

 

Name: Title:

 

EXHIBIT G – FORM OF PERFECTION CERTIFICATE